Exhibit 10.2

OPERATING AGREEMENT

OF

CARRIER ENTERPRISE, LLC

(AMENDED AND RESTATED)

Dated as of July 1, 2009



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page ARTICLE 1    DEFINITIONS    2   Section 1.1   Certain Definitions    2
  Section 1.2   Construction    11 ARTICLE 2 ORGANIZATIONAL MATTERS    12  
Section 2.1   Formation    12   Section 2.2   Name    12   Section 2.3   Term   
12   Section 2.4   Purposes    12   Section 2.5   Powers of the Company    12  
Section 2.6   Maintenance of Separate Existence    13   Section 2.7   Members   
13   Section 2.8   Registered Agent and Office    13   Section 2.9   Principal
Place of Business    13   Section 2.10   Title to Company Assets    13  
Section 2.11   Filings    13   Section 2.12   Interested Transactions    14
ARTICLE 3    CAPITAL CONTRIBUTIONS AND CAPITAL ACCOUNTS    14   Section 3.1  
Capital Contributions    14   Section 3.2   Capital Accounts    15 ARTICLE
4    BOARD OF DIRECTORS    16   Section 4.1   Authority of the Board    16  
Section 4.2   Composition of the Board    17   Section 4.3   Resignation and
Removal    17   Section 4.4   Compensation    18   Section 4.5   Meetings of the
Board    18   Section 4.6   No Exclusivity of Duty to Company    20  
Section 4.7   Equity Plans    20 ARTICLE 5    OFFICERS    20   Section 5.1  
Appointment and Removal of Officers    20   Section 5.2   Chairman of the Board
   21   Section 5.3   President    21   Section 5.4   Chief Financial Officer   
21

 

-i-



--------------------------------------------------------------------------------

  Section 5.5   Vice Presidents    21   Section 5.6   Secretary    22  
Section 5.7   Authority and Duties of the Officers    22

 

ARTICLE 6    MEMBERS    22   Section 6.1   Power of Members    22   Section 6.2
  Other Activities    23   Section 6.3   Actions Requiring Approval of the
Requisite Members    23   Section 6.4   Meetings of Members    26   Section 6.5
  Proxies    27   Section 6.6   No Liability    28   Section 6.7   Nature of
Obligations between Members    28   Section 6.8   Withdrawal of Members    28  
Section 6.9   Non-Solicitation    29 ARTICLE 7    MEMBERSHIP INTERESTS    29  
Section 7.1   Membership Interests    29   Section 7.2   Membership Interests
are Securities    29   Section 7.3   Certificates    29 ARTICLE 8    ALLOCATION
OF PROFITS AND LOSSES    30   Section 8.1   Determination of Profits and Losses
   30   Section 8.2   Allocations    30   Section 8.3   Tax Allocations    31  
Section 8.4   Special Allocations    31   Section 8.5   Section 754 Election   
33   Section 8.6   Changes in Membership Interests    33   Section 8.7  
Application of Code and Regulations    34   Section 8.8   Rules of Construction
   34 ARTICLE 9    DISTRIBUTIONS    34   Section 9.1   Distributions    34  
Section 9.2   Limitations on Distributions    34   Section 9.3   Tax
Distributions    35 ARTICLE 10    DISSOLUTION, LIQUIDATION & TERMINATION    35  
Section 10.1   No Dissolution    35   Section 10.2   Events Causing Dissolution
   35   Section 10.3   Notice of Dissolution    35   Section 10.4   Liquidation
   36

 

-ii-



--------------------------------------------------------------------------------

  Section 10.5   Liquidating Distributions    36   Section 10.6   Termination   
37   Section 10.7   Claims of the Members    37 ARTICLE 11    BOOKS AND RECORDS;
FINANCIAL AND TAX MATTERS    37   Section 11.1   Books and Records    37  
Section 11.2   Financial Information    38   Section 11.3   Reporting
Requirements    39   Section 11.4   Tax Matters    40 ARTICLE 12    TRANSFER OF
MEMBERSHIP INTERESTS    41   Section 12.1   Transfer of Membership Interests   
41   Section 12.2   Rights of First Refusal    43   Section 12.3   Tag-Along
Rights    45 ARTICLE 13    ISSUANCE OF ADDITIONAL INTERESTS; ADMISSION OF NEW
MEMBERS    46   Section 13.1   Issuance of Additional Membership Interests    46
ARTICLE 14    INDEMNIFICATION    47   Section 14.1   Liability for Certain Acts
   47   Section 14.2   Indemnification    47 ARTICLE 15    MISCELLANEOUS    49  
Section 15.1   Further Assurances    49   Section 15.2   Notices    49  
Section 15.3   Dispute Resolution    50   Section 15.4   Headings    52  
Section 15.5   No Third Party Beneficiaries    52   Section 15.6   Extension Not
a Waiver    52   Section 15.7   Severability    52   Section 15.8   Assignment
   53   Section 15.9   Entire Agreement    53   Section 15.10   Amendment    53
  Section 15.11   Counterparts    53   Section 15.12   Successors and Assigns   
53   Section 15.13   Advice and Construction    53   Section 15.14   Specific
Performance    54   Section 15.15   General Statutory Override    54

 

-iii-



--------------------------------------------------------------------------------

OPERATING AGREEMENT

OF

CARRIER ENTERPRISE, LLC

(AMENDED AND RESTATED AS OF JULY 1, 2009)

THIS AMENDED AND RESTATED OPERATING AGREEMENT of CARRIER ENTERPRISE, LLC
(formerly known as “Carrier Sales and Distribution, LLC,” and, for purposes of
this Agreement, the “Company”) is made as of July 1, 2009 by and among the
Persons who become Members of the Company in accordance with the terms and
provisions of this Agreement and whose names and signatures appear on
counterpart signature pages to this Agreement or other equivalent instrument
indicating such Member’s agreement to be bound by the terms and provisions
hereof.

R E C I T A L S

A. On June 18, 1998, the Company was formed as a limited liability company under
the laws of the State of Delaware by filing a Certificate of Formation for the
Company with the Secretary of State of Delaware, and Carrier, as the initial
member, entered into a Limited Liability Company Agreement on June 18, 1998 (as
amended and restated on November 27, 2000, and further amended on October 17,
2001 and June 29, 2009, the “Initial Agreement”) pursuant to the provisions of
the Delaware Limited Liability Company Act for the purposes and on the terms and
conditions set forth in the Initial Agreement.

B. On October 17, 2001, the Company changed its name from Carrier Enterprises,
LLC to Carrier Sales and Distribution, LLC, effective as of January 1, 2002. On
May 29, 2009, the Company changed its name to Carrier Enterprise, LLC.

C. Pursuant to that certain Purchase and Contribution Agreement dated as of
May 3, 2009 (as amended, the “Purchase and Contribution Agreement”), Watsco,
Inc., a Florida corporation (“Watsco”), acquired Membership Interests in the
Company (“Interest Purchase”), following which Watsco owns an approximately
42.1% Membership Interest in the Company, Comfort Products Distributing LLC, a
Delaware limited liability company (“Comfort Products”), owns an approximately
17.9% Membership Interest in the Company, Carrier Corporation, a Delaware
corporation (“Carrier”), owns a thirty nine percent (39%) Membership Interest in
the Company and Carlyle Scroll Holdings Inc., a Delaware corporation (the “1%
Holder”), owns a one percent (1%) Membership Interest in the Company, and Watsco
caused the Comfort Products Contributed Assets (as defined in the Purchase and
Contribution Agreement) to be contributed to the Company, and the Company
assumed the Comfort Products Liabilities (as defined in the Purchase and
Contribution Agreement).

 

1



--------------------------------------------------------------------------------

D. The parties acknowledge that, for United States federal income tax purposes,
the transaction contemplated in the Purchase and Contribution Agreement is
intended to be treated as a sale by Carrier of a membership interest in the
Company to Watsco and a contribution of property by a Subsidiary of Watsco to
the Company in exchange for a membership interest.

E. As a result of the Interest Purchase and Contribution, the Members desire to
enter into this Amended and Restated Operating Agreement in order to, among
other things, amend and restate the Initial Agreement in its entirety, formally
establish the manner in which the business and affairs of the Company shall be
managed and to determine their respective rights, duties and obligations with
respect to the Company.

NOW, THEREFORE, in consideration of the premises and agreements of the parties
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Members hereby agree as
follows:

ARTICLE 1

DEFINITIONS

Section 1.1 Certain Definitions.

As used herein, the following terms have the following meanings:

(a) “1% Holder” shall have the meaning set forth in Recital C.

(b) “Act” means the Delaware Limited Liability Company Act, Delaware Code, Title
6, §§ 18-101, et seq., as the same may be amended from time to time.

(c) “Additional Capital Contribution” means any Capital Contribution made by a
Member in addition to such Member’s Initial Capital Contribution.

(d) “Additional Distribution” has the meaning set forth in Section 9.3.

(e) “Affiliate” means, with respect to a specified Person, any Person that
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, the specified Person. As used in
this definition, and elsewhere herein in relation to control of Affiliates, the
term “control” means the possession, directly or indirectly, of the power to
substantially direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, as director or manager,
as trustee or executor, by contract or credit arrangement or otherwise. For the
avoidance of doubt, neither Watsco (or its ultimate parent entity) nor any of
its (or its ultimate parent entity’s) Subsidiaries (other than, if applicable,
the

 

2



--------------------------------------------------------------------------------

Company and the Company’s Subsidiaries) shall be deemed an Affiliate of a
Carrier Holder for any purpose hereunder, and neither Carrier (or its ultimate
parent entity) nor any of its (or its ultimate parent entity’s) Subsidiaries
(other than, if applicable, the Company and the Company’s Subsidiaries) shall be
deemed an Affiliate of a Watsco Holder for any purpose hereunder.

(f) “Agreement” means this Amended and Restated Operating Agreement of Carrier
Enterprise, LLC, as amended, modified, supplemented or restated from time to
time.

(g) “Ancillary Agreements” has the meaning set forth in Section 13.01 of the
Purchase and Contribution Agreement.

(h) The phrases “Approved by,” “Approval of,” “Consent of,” “Determined by,” or
any equivalent, each mean, with respect to the Board, approval or consent as set
forth in Section 4.5(f), and, with respect to the Members, approval or consent
of or by the Members as set forth in Section 6.4(f).

(i) “Board” means the Board of Directors of the Company.

(j) “Book Value” of an asset means its adjusted basis for federal income tax
purposes, subject to the following provisions. The initial Book Value of an
asset contributed by a Member is its gross fair market value as initially
recorded on the Company’s books. Company Assets shall be revalued (i) when and
as contemplated by Treasury Regulation Section 1.704-1(b)(2)(iv)(e), and,
(ii) if the Board determines in its discretion that a revaluation is necessary
to reflect economic arrangements among Members, when and as contemplated by
Treasury Regulation Section 1.704-1(b)(2)(iv)(f). Upon any such revaluation,
Book Values shall be adjusted to equal the revalued amounts. Book Values shall
be reduced for cost recovery deductions, determined pursuant to Treasury
Regulation Section 1.704-1(b)(2)(iv)(g)(3).

(k) “Business Day” means any day, except a Saturday, Sunday or other day on
which commercial banking institutions in New York City are authorized or
directed by law or executive order to close.

(l) “Business Plan” means an annual business plan mutually acceptable to the
parties that shall include a Company budget for the Fiscal Year covered by the
Business Plan setting forth projected revenues and all projected costs and
expenses for such Fiscal Year.

(m) “Capital Account” means the account maintained for a Member in accordance
with the provisions of Section 3.2.

(n) “Capital Contribution” means the total cash and Book Value of other property
contributed to the Company by a Member. The transfer of liabilities to the
Company within the meaning of Code § 752 in connection with a transfer of money
or

 

3



--------------------------------------------------------------------------------

property to the Company, including, without limitation, liabilities that are
secured by such other property that the Company is considered to assume or take
subject to, shall reduce the net amount of the Capital Contribution by the
amount of said liabilities.

(o) “Carrier” has the meaning set forth in Recital C.

(p) “Carrier Deciding Member” means Carrier, until such time as one or more
Carrier Holders (other than Carrier) hold(s) a Percentage Interest which is
greater than the Percentage Interest then held by Carrier; thereafter, “Carrier
Deciding Member” shall mean, at any time, the Carrier Holder holding the
greatest Percentage Interest at such time (or as may be otherwise agreed by the
Carrier Holders). Notwithstanding anything to the contrary herein, the Carrier
Deciding Member may, without limitation, assign all or any portion of its rights
granted under this Agreement (including, without limitation, with respect to the
purchase and/or Transfer of Membership Interests) to one or more Carrier
Holders.

(q) “Carrier Holders” means Carrier, the 1% Holder, any direct or indirect
wholly-owned Subsidiary of Carrier’s ultimate parent entity that is a Transferee
of Membership Interests pursuant to Section 12.1(b).

(r) “Carrier Offeror” has the meaning set forth in Section 12.2(a).

(s) “Carrier Scale-Down Percentage Interest” has the meaning set forth in
Section 4.2(a).

(t) “Certificate” means a certificate evidencing Membership Interests thereon
held by a Member stamped or imprinted with legends as set forth in Section 7.3
and otherwise in a form approved by the Board from time to time.

(u) “Certificate of Formation” means the Certificate of Formation of the Company
and any and all amendments thereto and restatements thereof filed on behalf of
the Company with the office of the Delaware Secretary of State pursuant to the
Act.

(v) “Code” means the Internal Revenue Code of 1986, and any successor statute,
each as amended from time to time.

(w) “Comfort Products” has the meaning set forth in Recital C.

(x) “Company” shall have the meaning set forth in preamble.

(y) “Company Assets” means all of the assets of the Company and any property
(real or personal) acquired in exchange therefor or in connection therewith.

 

4



--------------------------------------------------------------------------------

(z) “Company Minimum Gain” has the same meaning as “partnership minimum gain” in
Treasury Regulations Section 1.704-2(b)(2) and 1.704-2(d). A Member’s share of
Company Minimum Gain shall be computed in accordance with the provisions of
Treasury Regulations Section 1.704-2(g).

(aa) “Company Subsidiary” means a Subsidiary of the Company.

(bb) “Consignment Agreement” shall have the meaning set forth in Section 13.01
of the Purchase and Contribution Agreement.

(cc) “Covered Person” shall have the meaning set forth in Section 14.2(a).

(dd) “Deciding Member” means the Carrier Deciding Member and the Watsco Deciding
Member.

(ee) “Default Rule” has the meaning set forth in Section 15.15.

(ff) “Director” means a Person who is listed as a director of the Company in
this Agreement, or who becomes a substituted or additional director of the
Company as herein provided and who is listed as a director in the books and
records of the Company. For purposes of this Agreement and the management of
Company affairs, the term “Director” shall have the same meaning ascribed to the
term “manager” under the Act.

(gg) “Dispute” has the meaning set forth in Section 15.3(a).

(hh) “Distributable Cash” means, for any Fiscal Year, the cash proceeds from
Company operations and from sales and dispositions of Company Assets (plus any
reductions in amounts previously set aside as reserves to the extent previously
reducing Distributable Cash) net of all Company expenses for such period and
less any amounts reasonably set aside as and/or added to reserves for
anticipated Company expenses, debt payments, capital improvements, replacements
and contingencies, plus any reserves in respect of prior periods, all as
Determined by the Board in accordance with the terms of this Agreement.

(ii) “Distributor Agreements” has the meaning set forth in Section 13.01 of the
Purchase and Contribution Agreement.

(jj) “Election Notice” has the meaning set forth in Section 12.3(a).

(kk) “Entity” means any corporation, partnership, limited liability company,
unincorporated association, joint venture, firm and any other organization,
association or other entity, and any trust or estate.

 

5



--------------------------------------------------------------------------------

(ll) “Exculpated Person” shall have the meaning set forth in Section 14.1.

(mm) “Final 1065” shall have the meaning set forth in Section 11.3.

(nn) “First Refusal Notice” has the meaning set forth in Section 12.2(a).

(oo) “Fiscal Quarter” means any fiscal quarter of any Fiscal Year.

(pp) “Fiscal Year” means (i) the period commencing on the date of this Agreement
and ending on December 31, 2009, (ii) any subsequent 12-month period commencing
on January 1 and ending on December 31, or (iii) any portion of the period
described in clause (ii) of this sentence for which the Company is required to
allocate Profits, Losses and other items of Company income, gain, loss or
deduction pursuant to Article 8 hereof.

(qq) “Form 1065” has the meaning set forth in Section 11.3.

(rr) “Formation Date” means June 18, 1998, the date on which the Certificate of
Formation was filed with the Delaware Secretary of State.

(ss) “GAAP” has the meaning set forth in Section 11.1.

(tt) “HVAC/R Products” means heating and cooling products, systems, equipment,
components, accessories and parts, and brands thereof, in each case to the
extent identified as “Products” (i) in any of the Distributor Agreements or
(ii) in the Distributor Agreement, dated the date hereof, by and among Carrier,
the Company and Watsco, in substantially the form attached hereto as Exhibit A.

(uu) “Indebtedness” means, with respect to any Person, (i) indebtedness of such
Person for borrowed money, (ii) other indebtedness of such Person evidenced by
notes, bonds or debentures, (iii) capitalized leases classified as indebtedness
of such Person under GAAP, (iv) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (v) any obligation of such Person for the deferred
purchase price of property or services (other than trade payables and other
current liabilities), (vi) any Indebtedness of another Person referred to in
clauses (i) through (v) above guaranteed directly or indirectly, jointly or
severally, in any manner by such Person, (vii) any Indebtedness referred to in
clauses (i) through (v) above secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any lien or encumbrance on property (including, without limitation, accounts and
contract rights) owned by such Person, even though such Person has not assumed
or become liable for the payment of such Indebtedness, and (viii) the maximum
amount of all direct or contingent obligations of such Person with respect to
letters of credit, bankers’ acceptances, bank guaranties, surety bonds or
similar facilities or instruments.

 

6



--------------------------------------------------------------------------------

(vv) “Initial Agreement” has the meaning set forth in Recital A.

(ww) “Initial Capital Contribution” has the meaning set forth in Section 3.1(a).

(xx) “Initial Distribution” shall have the meaning set forth in Section 9.3.

(yy) “Interest Purchase” has the meaning set forth in Recital C.

(zz) “Interested Transaction” means, with respect to a Person, any transaction
or agreement (including, but not limited to, the purchase, sale, lease, or
exchange of any property or the rendering of any service, or the establishment
of any salary, other compensation, or other terms of employment) with any
Affiliate of such Person.

(aaa) “Liquidating Trustee” has the meaning set forth in Section 10.3.

(bbb) “Major Decision” has the meaning set forth in Section 6.3(a).

(ccc) “Mediation Termination” has the meaning set forth in Section 15.3(b)

(ddd) “Member” means each Person who is admitted as a Member of the Company and
listed on Schedule A and each additional Person who shall hereafter be admitted
as a Member hereof in accordance with the provisions of this Agreement.

(eee) “Membership Interest” and “Membership Interests” shall mean the limited
liability company interest(s) of a Member in the Company, as set forth opposite
such Member’s name on Schedule A hereto from time to time, including such
Member’s share of the Profits and Losses of the Company, and also the right of
such Member to any and all of the benefits to which such Member may be entitled
as provided in this Agreement and in the Act, together with the obligations of
such Member to comply with all the provisions of this Agreement and of the Act.
The Company shall maintain records indicating the owners of record of the
Membership Interests. Membership Interests shall be certificated and evidenced
by Certificates as set forth in Section 7.3. The Company may issue whole or
fractional Membership Interests.

(fff) “Member Minimum Gain” means an amount, with respect to each Member
Nonrecourse Debt, equal to the Company Minimum Gain that would result if such
Member Nonrecourse Debt were treated as a Nonrecourse Liability, determined in
accordance with Treasury Regulations Section 1.704-2(i)(3).

 

7



--------------------------------------------------------------------------------

(ggg) “Member Nonrecourse Debt” has the same meaning as the term “partner
nonrecourse debt” in Treasury Regulations Section 1.704-2(b)(4).

(hhh) “Nonrecourse Liability” shall have the meaning set forth in Treasury
Regulations Section 1.704-2(b)(3).

(iii) “Offer” shall have the meaning set forth in Section 12.2(a).

(jjj) “Offeree Notice” shall have the meaning set forth in Section 12.2(a).

(kkk) “Offerees” shall have the meaning set forth in Section 12.2(a).

(lll) “Offeror” shall have the meaning set forth in Section 12.2(a).

(mmm) “Percentage Interest” means, with respect to any Member at any time, a
fraction, expressed as a percentage, the numerator of which is the number of
Membership Interests held by such Member at such time and the denominator of
which is the total number of Membership Interests held by all Members at such
time.

(nnn) “Permitted Lien” shall mean a lien, mortgage, pledge, security interest or
similar encumbrance of a Member’s Membership Interests granted to a lender or
lenders (or agent for a lender or lenders) to secure any obligations under any
credit agreements and/or related documents in respect of any loan to the Member
and/or any of such Member’s direct or indirect wholly-owned Subsidiaries (or, so
long as such Member is, directly or indirectly, a wholly-owned Subsidiary of its
ultimate parent entity, such ultimate parent entity’s direct or indirect
wholly-owned Subsidiaries).

(ooo) “Permitted Transferee” shall have the meaning set forth in
Section 12.1(b).

(ppp) “Person” means any natural person or Entity.

(qqq) “Profit” or “Loss” means, for a period, an amount equal to the Company’s
taxable income or loss for such period, determined in accordance with Code
Section 703(a) (for this purpose, all items of income, gain, loss or deduction
required to be stated separately pursuant to Code Section 703(a)(1) shall be
included in taxable income or loss), with the following adjustments: (i) any
income of the Company that is exempt from federal income tax and not otherwise
taken into account in computing Profit or Loss shall be added to such taxable
income or loss; (ii) any expenditures of the Company described in Code
Section 705(a)(2)(B) or treated as Code Section 705(a)(2)(B) expenditures
pursuant to Treasury Regulations Section 1.704-1(b)(2)(iv) shall be subtracted
from such

 

8



--------------------------------------------------------------------------------

taxable income or loss; (iii) in lieu of the amounts of depreciation,
amortization or other cost recovery deductions taken into account in computing
such taxable income or loss, the amounts taken into account shall be the amounts
determined in the manner provided in Treasury Regulations
Section 1.704-1(b)(2)(iv)(g)(3); (iv) In the event the Book Value of any asset
is adjusted pursuant to the definition of Book Value, the amount of such
adjustment shall be taken into account as gain (if the adjustment increases the
Book Value of an asset) or loss (if the adjustment decreases the Book Value of
an asset) from the disposition of such asset for purposes of computing Profit or
Loss; (v) in lieu of any tax gain or tax loss recognized by the Company with
respect to the disposition of an asset, there shall be taken into account gain
or loss recognized by the Company for book purposes under the principles of
Treasury Regulations Section 1.704-1(b)(2)(iv), computed by reference to the
Book Value of the asset as of the date disposition rather than by reference to
the tax basis of the asset; (vi) to the extent an adjustment to the adjusted tax
basis of any asset pursuant to Section 734(b) of the Code is required, pursuant
to Treasury Regulation Section 1.704-1(b)(2)(iv)(m)(4), to be taken into account
in determining Capital Accounts as a result of a distribution other than in
liquidation of a Membership Interest, the amount of such adjustment shall be
treated as an item of gain (if the adjustment increases the basis of the asset)
or loss (if the adjustment decreases such basis) from the disposition of such
asset and shall be taken into account for purposes of computing Profit or Loss;
and (vii) items of income, gain, loss, or deduction allocated separately
pursuant to Section 8.4 hereof shall be excluded from the computation of Profit
or Loss. If the Company’s taxable income or loss for such period, as adjusted in
the manner provided above, is a positive amount, such amount shall be the
Company’s Profit for such period, and if negative, such amount shall be the
Company’s Loss for such period.

(rrr) “Proposed 1065” shall have the meaning set forth in Section 11.3.

(sss) “Purchase and Contribution Agreement” has the meaning set forth in Recital
C.

(ttt) “Regulatory Allocations” shall have the meaning set forth in
Section 8.4(b).

(uuu) “Requisite Members” means, the Carrier Deciding Member and the Watsco
Deciding Member; provided, that if (i) the Percentage Interest owned by the
Carrier Holders, in the aggregate, ceases to be at least ten percent (10%),
Requisite Members shall be deemed to be the Watsco Deciding Member, and (ii) the
Percentage Interest owned by the Watsco Holders, in the aggregate, ceases to be
at least ten percent (10%), Requisite Members shall be deemed to be the Carrier
Deciding Member.

(vvv) The phrase “Resolution of the Board” means a resolution Approved by the
Board.

 

9



--------------------------------------------------------------------------------

(www) “Revolving Credit Agreement” shall have the meaning set forth in
Section 13.01 of the Purchase and Contribution Agreement.

(xxx) “Subsidiary” means, with respect to any Person, (i) any corporation fifty
percent (50%) or more of whose stock of any class or classes having by the terms
thereof ordinary voting power to elect a majority of the directors of such
corporation is at the time owned by such Person, directly or indirectly through
one or more Subsidiaries, and (ii) any other Person, including but not limited
to a joint venture, a general or limited partnership or a limited liability
company, in which such Person, directly or indirectly through one or more
Subsidiaries, at the time owns at least fifty percent (50%) or more of the
ownership interests entitled to vote in the election of managing partners,
managers or trustees thereof (or other Persons performing such functions) or
acts as the general partner, managing member, trustee (or Persons performing
similar functions) of such other Person.

(yyy) “Tag Notice” shall have the meaning set forth in Section 12.3.

(zzz) “Tag Sale” shall have the meaning set forth in Section 12.3.

(aaaa) “Tag Seller” shall have the meaning set forth in Section 12.3.

(bbbb) “Tax Distributions” shall have the meaning set forth in Section 9.3.

(cccc) “Tax Matters Member” shall have the meaning set forth in Section 11.4(a).

(dddd) “Tax Rate” means, in respect of any item of taxable income for any
period, the highest marginal blended rate of federal, state and local income,
franchise and other similar Taxes applicable to any Member in respect of such
item for such period, taking into account the character of such item of income.

(eeee) “Term” shall have the meaning set forth in Section 2.3.

(ffff) “Transfer” means the voluntary or involuntary sale, assignment, transfer
(by gift or otherwise), lien, mortgage, pledge, grant of a security interest,
encumbrance, hypothecation, grant of a participation interest or other
disposition or conveyance of legal or beneficial interest, directly or
indirectly, whether in one transaction or in a series of related transactions.
Nothing herein shall be deemed to prevent a change of control of, or any other
transfer of capital stock or other equity interests in, a Watsco Holder or a
Carrier Holder, provided, that any such transaction does not primarily involve a
change of control of, or any other transfer of capital stock or other equity
interests in, a Watsco Holder or a Carrier Holder, when such Watsco Holder’s or
Carrier Holder’s assets are primarily composed of Membership Interests.

 

10



--------------------------------------------------------------------------------

(gggg) “Transferee” means any Person that is a transferee of Membership
Interests in the Company.

(hhhh) “Transferor” means any Member that proposes to Transfer or does Transfer
Membership Interests in the Company.

(iiii) “Treasury Regulations” means the income tax regulations, including
temporary regulations and corresponding provisions of succeeding regulations,
promulgated under the Code, as such regulations may be amended from time to time
(including corresponding provisions of succeeding regulations).

(jjjj) “Watsco” has the meaning set forth in Recital C.

(kkkk) “Watsco Deciding Member” means Watsco, until such time as one or more
Watsco Holders (other than Watsco) hold(s) a Percentage Interest which is
greater than the Percentage Interest then held by Watsco; thereafter, “Watsco
Deciding Member” shall mean, at any time, the Watsco Holder holding the greatest
Percentage Interest at such time (or as may be otherwise agreed by the Watsco
Holders). Notwithstanding anything to the contrary herein, the Watsco Deciding
Member may, without limitation, assign all or any portion of its rights granted
under this Agreement (including, without limitation, with respect to the
purchase and/or Transfer of Membership Interests) to one or more Watsco Holders

(llll) “Watsco Holders” means Watsco, Comfort Products, a direct or indirect
wholly-owned Subsidiary of Watsco that is a Transferee of Membership Interests
pursuant to Section 12.1(b).

(mmmm) “Watsco Offeror” has the meaning set forth in Section 12.2(a).

(nnnn) “Watsco Scale-Down Percentage Interest” has the meaning set forth in
Section 4.2(a).

Section 1.2 Construction.

The headings and subheadings in this Agreement are included for convenience and
identification and are in no way intended to describe, interpret, define or
limit the scope, extent or intent of this Agreement or any provision hereof.
Whenever the context requires, the gender of all words used in this Agreement
includes the masculine, feminine and neutral forms and the singular form of
words shall include the plural and vice versa. All references to Articles and
Sections refer to articles and sections of this Agreement, and all references to
Schedules and Exhibits are to Schedules and Exhibits attached hereto, each of
which is made a part hereof for all purposes.

 

11



--------------------------------------------------------------------------------

ARTICLE 2

ORGANIZATIONAL MATTERS

Section 2.1 Formation.

The Members hereby confirm the formation of the Company as of the Formation Date
as a limited liability company under and pursuant to the provisions of the Act
and all other pertinent laws of the State of Delaware for the purposes and upon
the terms and conditions hereinafter set forth. The parties hereto agree that
the rights, duties, and liabilities of the Members, and any additional Members
admitted to the Company in accordance with the terms hereof, shall be as
provided in the Act, except as otherwise provided herein. Each of Watsco,
Comfort Products, Carrier and the 1% Holder hereby acknowledges the receipt on
or prior to the date hereof of the number of Membership Interests indicated in
Schedule A, respectively.

Section 2.2 Name.

The name of the Company is Carrier Enterprise, LLC, or such other name as the
Board may designate from time to time in compliance with the Act and subject to
Section 6.3(a). The business of the Company shall be conducted in that name or
in such other names as the Board may designate from time to time in compliance
with applicable law.

Section 2.3 Term.

The Term of the Company commenced on the Formation Date and shall continue in
existence until wound up and liquidated as set forth in Article 10 or as
otherwise provided by law (the “Term”).

Section 2.4 Purposes.

The purposes of the Company shall be: (a) to engage in the sale of HVAC/R
Products; (b) to engage in, operate and manage such business activities and to
take any and all such action as the Board determines to be necessary and
appropriate in connection therewith; and (c) to enter into any lawful
transaction and contracts and engage in any lawful activities consistent with
and in furtherance of the foregoing purposes, in each case subject to
Section 6.3.

Section 2.5 Powers of the Company.

Subject to the limitations set forth in this Agreement, the Company will possess
and may exercise all of the powers and privileges granted to it by the Act, by
any other applicable law or this Agreement, together with all powers incidental
thereto, so far as such powers are necessary or convenient to the conduct,
promotion, or attainment of the purposes of the Company set forth in
Section 2.4.

 

12



--------------------------------------------------------------------------------

Section 2.6 Maintenance of Separate Existence.

The Company shall do all things necessary to maintain its limited liability
company existence separate and apart from the existence of each Member and any
other Person, including, without limitation, maintaining the Company’s books and
records on a current basis separate from that of any other Person.

Section 2.7 Members.

The name and mailing address of each Member shall be listed on Schedule A
attached hereto. Additional Members shall be admitted as Members of the Company
only in accordance with the provisions of this Agreement, including, without
limitation, Articles 12 and 13. The Board, or a designee of the Board, shall
update Schedule A from time to time as necessary to accurately reflect any
amendment thereto.

Section 2.8 Registered Agent and Office.

The Company’s registered office and the name and address of the registered agent
of the Company for service of process on the Company in the State of Delaware is
Corporation Service Company, 2711 Centerville Road, Suite 400, Wilmington,
Delaware 19809. At any time, the Board may designate another registered agent
and/or registered office.

Section 2.9 Principal Place of Business.

The principal place of business of the Company is in Syracuse, New York. The
Board may change the location of the Company’s principal place of business,
which may be either inside or outside of the State of Delaware.

Section 2.10 Title to Company Assets.

All Company Assets shall be deemed to be owned by the Company as an entity, and
no Member, individually, shall have any direct ownership interest in the Company
Assets. Each Member, to the extent permitted by applicable law, hereby waives
its rights to a partition of the Company Assets and, to that end, agrees that it
will not seek or be entitled to a partition of any assets, whether by way of
physical partition, judicial sale or otherwise, except as otherwise expressly
provided herein.

Section 2.11 Filings.

Each officer designated by the Board as an authorized person, within the meaning
of the Act, shall execute, deliver and file, or cause the execution, delivery
and filing of, any amendments or restatements of the Certificate of Formation
and any other certificates, notices, statements or other instruments (and any
amendments or statements thereof) necessary or, in the Board’s view, advisable
for the formation of the Company or the operation of the Company in all
jurisdictions where the Company may elect to do

 

13



--------------------------------------------------------------------------------

business, but no such amendment or restatement may be executed, delivered or
filed unless adopted in a manner authorized by this Agreement. The Members
promptly shall execute and deliver such documents and perform such acts
consistent with the terms of this Agreement as may be reasonably necessary to
comply with the requirements of law for the formation, qualification and
continuation of existence of a limited liability company under the laws of each
jurisdiction in which the Company shall conduct business.

Section 2.12 Interested Transactions.

The Company and/or any Company Subsidiary may engage in any Interested
Transaction so long as the following conditions are satisfied: (a) the
Interested Transaction is not expressly prohibited by this Agreement and, if
Major Decisions then require the affirmative vote or consent of the Requisite
Members pursuant to the terms of Section 6.3(a), the Interested Transaction has
been approved in accordance with Section 6.3; and (b) either (i) the Interested
Transaction is in the ordinary course of business at prices and on terms and
conditions not less favorable to the Company or such Company Subsidiary than
could be obtained on an arm’s-length basis from unrelated third parties or
(ii) the Interested Transaction is with Carrier or any of its Affiliates. The
parties acknowledge that the transactions contemplated in the Purchase and
Contribution Agreement and the Ancillary Agreements in each case satisfy the
conditions specified in this Section 2.12.

ARTICLE 3

CAPITAL CONTRIBUTIONS AND CAPITAL ACCOUNTS

Section 3.1 Capital Contributions.

(a) Upon the execution hereof, each Member will contribute or be deemed to
contribute to the capital of the Company as such Member’s Initial Capital
Contribution the amount set forth opposite his or her name on Schedule A
attached hereto (as to each Member, the “Initial Capital Contribution”).

(b) Each Member shall make, or cause to be made, Additional Capital
Contributions in the form and manner, and on the terms and conditions, specified
for the relevant Member in the Consignment Agreement. No additional Membership
Interests will be issued in respect of such Additional Capital Contributions.

(c) Except as specifically provided in this Agreement, no Member shall receive
any interest, salary or drawing with respect to its Capital Contributions or its
Capital Account or otherwise in his, her or its capacity as a Member. Except as
otherwise expressly provided herein or with the prior Approval of the Board, no
Member will be permitted to borrow, make an early withdrawal of or demand or
receive a return of any Capital Contributions.

 

14



--------------------------------------------------------------------------------

(d) Except as otherwise expressly provided herein, no Member shall be required
to make any Additional Capital Contributions to the capital of the Company, nor
shall any Member be permitted to make any Additional Capital Contributions
except pursuant to the issuance of additional Membership Interests by the
Company in accordance with Article 13.

Section 3.2 Capital Accounts.

A Capital Account shall be established and maintained for each Member in
accordance with Code § 704(b) and the Treasury Regulations thereunder, including
Treasury Regulation § 1.704-1(b)(2)(iv). Each Member’s Capital Account shall
initially reflect such Member’s Initial Capital Contribution. Schedule A sets
forth each Member’s Capital Account balance as of the date hereof.

(a) Without limiting the generality of the foregoing, Capital Accounts will be
increased by:

(i) Any Additional Capital Contributions made by a Member;

(ii) Allocations to the Members of Profits and any items in the nature of income
or gain that are allocated to such Members pursuant to Section 8.2; and

(iii) Company liabilities assumed by such Member as provided in Treasury
Regulation § 1.704-1(b)(2)(iv)(c)(1).

(b) The Capital Account of the Members will be decreased by:

(i) The amount of distributions of Distributable Cash made to Members by the
Company;

(ii) The Book Value of property distributed to the Members by the Company (net
of liabilities that are secured by such property that such Member is considered
to assume or take subject to, under Code § 752);

(iii) Allocations to the Members of Losses and any items in the nature of loss
or deduction that are allocated to such Member pursuant to Section 8.2; and

(iv) Member liabilities assumed by the Company as provided in Treasury
Regulation § 1.704-1(b)(2)(iv)(c)(2).

(c) In the event of a Transfer of all or a part of a Member’s Membership
Interests in the Company, the Capital Account of the Transferor shall become the
Capital Account of the Transferee to the extent it is attributable to the
transferred Membership Interests in accordance with Treasury Regulation §
l.704-l(b)(2)(iv)(l).

 

15



--------------------------------------------------------------------------------

(d) Except as otherwise required in the Act, no Member shall have any liability
to restore all or any portion of a deficit balance in such Member’s Capital
Account.

(e) A Member shall not receive out of Company Assets any part of such Member’s
Capital Contributions or Capital Account balance to the extent that at the time
of the distribution, after giving effect to the distribution, all liabilities of
the Company, other than liabilities to Members on account of their Membership
Interests and liabilities for which the recourse of creditors is limited to
specified property of the Company, exceed the fair value of the assets of the
Company, except that the fair value of property that is subject to a liability
for which the recourse of creditors is limited shall be included in the assets
of the Company only to the extent that the fair value of that property exceeds
that liability; and provided that purposes of this Section 3.2(e), the term
“distribution” shall not include amounts constituting reasonable compensation
for present or past services or reasonable payments made in the ordinary course
of business pursuant to a bona fide retirement plan or other benefits program.

(f) The Board may cause Capital Accounts to be revalued in accordance with
Treasury Regulations Section 1.704-1(b)(2)(iv)(f) including, but not limited to,
upon the admission of additional Members to the Company, if such a revaluation
is necessary to reflect the economic arrangement of all Members.

ARTICLE 4

BOARD OF DIRECTORS

Section 4.1 Authority of the Board.

Except as otherwise provided in this Agreement, the business and affairs of the
Company shall be controlled, directed and managed exclusively by the Board.
Except when the Approval of the Members (or the Requisite Members) is expressly
required by the Act, the Certificate of Formation or this Agreement, the Board
shall have full, complete and exclusive authority, power, and discretion to
manage and control the business, property and affairs of the Company, to make
all decisions regarding those matters and to perform any and all other acts or
activities customary or incident to the management of the Company’s business,
property and affairs. The Board shall be responsible, without limitation, at its
meetings for (i) review of the performance by the Company’s management,
(ii) review, approval and update of the Company’s annual operating plan and the
Company’s needs and requirements for growth and development of market share,
(iii) review of the Company’s financial performance, business issues and
opportunities, (iv) distributions and (v) review of leadership and succession,
in each case subject to Section 6.3.

 

16



--------------------------------------------------------------------------------

Section 4.2 Composition of the Board.

(a) For so long as the Percentage Interest held by the Carrier Holders, in the
aggregate, is at least twenty percent (20%) (the “Carrier Scale-Down Percentage
Interest”) and the Percentage Interest held by the Watsco Holders, in the
aggregate, is at least fifty percent (50%) (the “Watsco Scale-Down Percentage
Interest”), the Board shall be composed of five (5) Directors, of whom two
(2) Directors shall be designated by the Carrier Deciding Member and three
(3) Directors shall be designated by the Watsco Deciding Member. Notwithstanding
the forgoing, the number of Directors constituting the entire Board may be
increased or decreased beyond the number set forth above from time to time by
Approval of the Board, subject to Section 6.3; provided, that, so long as the
Percentage Interest of the Carrier Holders is equal to or greater than the
Carrier Scale-Down Percentage Interest, in the case of any increase or decrease
in the number of Directors constituting the entire Board, the composition of the
Board shall be adjusted to provide the Carrier Deciding Member with the right to
designate the whole number (rounding up) of Directors that is closest to forty
percent (40%) of the entire Board.

(b) Following such time as the Percentage Interest held by the Carrier Holders
is less than the Carrier Scale-Down Percentage Interest, the number of Directors
designated by the Carrier Deciding Member shall be reduced to the whole number
(rounding up) of Directors that is closest to the product of (i) the Percentage
Interest held by the Carrier Holders at such time and (ii) the number of
Directors constituting the entire Board. Any Directors with respect to whom the
Carrier Deciding Member’s designation rights are terminated pursuant to this
Section 4.2(b), shall be removed from the Board as of the date of such
termination of such designation rights. In such event, the replacements of such
removed Directors shall be determined by the Approval of the Members.

(c) Following such time as the Percentage Interest held by the Watsco Holders is
less than the Watsco Scale-Down Percentage Interest, the Watsco Deciding Member
shall only be entitled to designate the whole number (rounding up) of Directors
that is closest to the product of (i) the Percentage Interest held by the Watsco
Holders at such time and (ii) the number of Directors constituting the entire
Board. Any Directors with respect to whom the Watsco Deciding Member’s
designation rights are terminated pursuant to this Section 4.2(c), shall be
removed from the Board as of the date of such termination of such designation
rights. In such event, the replacements of such removed Directors shall be
determined by the Approval of the Members.

Section 4.3 Resignation and Removal.

(a) Subject to Section 4.2, any Director may resign at any time by giving
written notice of his or her resignation to the Board. A resignation shall take
effect at the time specified therein or if no time is specified therein,
immediately upon its receipt, and, unless otherwise specified therein, the
acceptance of a resignation shall not be necessary to make it effective.

 

17



--------------------------------------------------------------------------------

(b) Each Member may remove any Director designated by it at any time, with or
without cause, effective upon written notice to the other Members and the
President of the Company.

(c) Any vacancy on the Board resulting from the removal or resignation, death,
retirement or disability of any Director shall be filled by the Member that
designated such Director, which designation shall become effective upon written
notice to the other Members and the President of the Company. If such Member
fails to fill the vacancy, the directorship will remain vacant until such time
that such vacancy is filled by the Member who designated such Director.

Section 4.4 Compensation.

Subject to Section 6.3, as Determined by the Board, the Directors may be paid
their expenses, if any, of attendance at each meeting of the Board and may be
paid a fixed sum for attendance at each meeting of the Board or a stated salary
as Director. No such payment shall preclude any Director from serving the
Company in any other capacity and receiving compensation therefor. Members of
special or standing committees may be allowed like compensation for attending
committee meetings.

Section 4.5 Meetings of the Board.

(a) Quarterly Meetings; Calling of Meetings; Notice. The Board shall hold
regular meetings at such times as may be specified by it but no less often than
quarterly. Special meetings of the Board may be called at any time and for any
purpose or purposes by (i) the President or his designee or by Resolution of the
Board in which at least a majority of all Directors call for such meeting, or
(ii) by any Member. Subject to the notice provisions set forth in Section 15.2,
notice of the place, date and hour of each meeting of the Board will be given by
registered or certified mail, by nationally recognized overnight delivery
service, by telephone (which shall be deemed given upon oral acknowledgment by
the Director receiving notice), by facsimile or by personal delivery, or by
email, to each Director entitled to vote at the meeting, not fewer than three
(3) Business Days prior to the meeting, and in any case not more than thirty
(30) days prior to the meeting. A notice shall state, in general terms, the
purpose or purposes for the calling of a meeting. If such notice is mailed,
emailed or sent by overnight delivery service, it will be directed to each
Director at such Director’s address as it appears on the record of Directors,
or, if a Director had filed with the Company a written request that notices to
such Director be sent to some other address, then directed to such Director at
such other address. Notice of a meeting need not be given to any Director who
signs a waiver of notice or a consent to holding the meeting or an approval of
the minutes of such meeting, whether before or after the meeting, or who
participates in the meeting without protesting, prior to the commencement of
such Director’s participation in the meeting, the lack of notice to such
Director. All such waivers, consents and approvals shall be filed with the
Company records or made a part of the minutes of the meeting.

 

18



--------------------------------------------------------------------------------

(b) Time and Place of Meetings. Meetings of the Board may be held at any place
within or without the State of Delaware which has been designated in the notice
of the meeting or at such place as may be Approved by the Board.

(c) Quorum. A majority of Directors shall constitute a quorum of the Board for
the transaction of business. The Directors present at a duly called or held
meeting at which a quorum is present may continue to do business until
adjournment, notwithstanding the loss of a quorum.

(d) Adjourned Meetings. A majority of the Directors present, whether or not a
quorum is present, may adjourn any meeting to another time and place. If the
meeting is adjourned for more than twenty-four (24) hours, notice of such
adjournment shall be given prior to the time the adjourned meeting is to be
resumed to all Directors who were not present at the time of the adjournment.

(e) Telephonic Participation by Directors at Meetings. Directors may participate
in a meeting through the use of conference telephone or similar communications
equipment, so long as all Directors participating in such meeting can hear one
another. Participation in a meeting in such manner constitutes presence in
person at such meeting.

(f) Approval of the Board.

(i) At a Meeting. Unless specifically provided otherwise by law or this
Agreement, whenever the Board is entitled to vote on any matter or exercise any
power under this Agreement, such matter shall be considered approved or
consented to upon the receipt of the affirmative vote of at least a majority of
all Directors entitled to vote thereon, with each Director having one (1) vote.
Except in such person’s capacity as an officer of the Company, as provided in
Section 2.11, no Director acting individually shall have the authority or right
to act on behalf of, or to take any action to bind, the Company in connection
with any matter, except as provided in this Agreement.

(ii) Conduct of Disputes. Notwithstanding anything to the contrary in this
Agreement, (A) only Directors designated by Watsco shall be entitled to vote on
any matter relating to the conduct and settlement of any claim, action, suit,
proceeding or dispute between the Company, and/or any of its Subsidiaries, on
the one hand and Carrier, and/or any of its Affiliates, on the other hand, and
(B) only Directors designated by Carrier shall be entitled to vote on any matter
relating to the conduct and settlement of any claim, action, suit, proceeding or
dispute between the Company, and/or any of its Subsidiaries, on the one hand and
Watsco, and/or any of its Affiliates, on the other hand.

(iii) By Written Consent. Any action required or permitted to be taken by the
Board may be taken by the Directors without a meeting, if a consent in writing,
setting forth the action so taken, is signed by all Directors.

 

19



--------------------------------------------------------------------------------

(iv) Matters Requiring Approval. The Company may not, without Approval of the
Board, engage, directly or indirectly, including, without limitation, through
one or more Subsidiaries of the Company, and shall cause its Subsidiaries not to
engage, in any transaction or series of related transactions or take any action,
which if engaged in or taken by a corporation under the Delaware General
Corporation Law would require action by the board of directors of that
corporation, other than transactions in the ordinary course of the Company’s
business.

Section 4.6 No Exclusivity of Duty to Company.

Except as otherwise provided herein, no Director shall be required to serve on
the Board as his or her sole and exclusive function and such Director may engage
in or possess any interest in another business or venture of any nature and
description, independently or with others, and neither the Company nor any
Member shall have any rights in or to any such independent ventures or the
income or proceeds derived therefrom. Directors shall not incur any liability to
the Company or to any of the Members as a result of engaging in any other
business or venture. Any Director shall be able to transact business or enter
into agreements with the Company to the fullest extent permissible under the
Act, subject to the terms and conditions of this Agreement.

Section 4.7 Equity Plans.

Subject to Section 6.3, the Board is authorized to (i) adopt such equity option
plans, restricted equity plans and other rights plans as it shall deem necessary
from time to time and (ii) grant such options, equity interests and other rights
under such plans to such persons, including officers, directors, employees,
consultants and others, as the Board may Approve.

ARTICLE 5

OFFICERS

Section 5.1 Appointment and Removal of Officers.

(a) The Board shall Approve the appointment of the officers of the Company on an
annual basis. The officers of the Company shall consist of a President, a Chief
Financial Officer, a Secretary, and other officers, including but not limited to
one or more Vice Presidents, and assistant and subordinate officers as the Board
may deem necessary, each of whom shall hold their offices for one-year terms and
shall exercise such powers and perform such duties as shall be Determined from
time to time by the Board until their successors are appointed and qualified.
Any officer or agent selected or appointed by the Board may be removed at any
time, with or without cause, by Resolution of the Board, provided, however, that
if the officer that is subject to removal is also a Director of the Company, he
or she shall be permitted to vote at the meeting of the Board, or through a
written consent, taken in connection with such officer’s removal. Vacancies of
officer positions shall be filled by Approval of the Board. The salaries, other

 

20



--------------------------------------------------------------------------------

compensation and business expense reimbursement of all officers and agents of
the Company shall be Determined and fixed by the Board. Unless otherwise
expressly approved herein, subject to Approval of the Board, any two or more
offices may be held by the same Person.

(b) In addition, notwithstanding anything to the contrary contained herein, an
officer may not be removed without cause unless by Resolution of the Board in
which at least a majority of all Directors approve the removal.

Section 5.2 Chairman of the Board.

The Board shall appoint a Director to act as Chairman of the Board. The Chairman
of the Board shall preside at all meetings of the Members and of the Board at
which he is present, subject to the ultimate authority of the Board to appoint
an alternate presiding officer at any meeting. The Chairman of the Board may be
an officer of the Company if so designated by the Board and shall also perform
such other duties and may exercise such other powers as from time to time may be
assigned to him by the Board.

Section 5.3 President.

The President shall have general supervision and control over, and
responsibility for, the day-to-day operations of the Company, subject to the
ultimate authority of the Board, and shall have such other powers and shall
perform such other duties as may from time to time be assigned to him or her by
the Board. The initial President shall be the person Determined by the Requisite
Members. The initial President shall serve for a one-year term commencing on the
date of execution hereof unless the Requisite Members agree otherwise.

Section 5.4 Chief Financial Officer.

The Chief Financial Officer shall have such other powers and shall perform such
other duties as may from time to time be assigned to the Chief Financial Officer
by the President and by the Board. The initial Chief Financial Officer shall be
the person Determined by the Requisite Members. The initial Chief Financial
Officer shall serve for a one-year term commencing on the date of execution
hereof unless the Requisite Members agree otherwise.

Section 5.5 Vice Presidents.

One or more Vice Presidents shall perform such duties and have such powers as
may from time to time be assigned to them by the President or the Board. In the
absence or disability of the President, the President’s duties will be performed
and powers may be exercised by one or more such Vice Presidents, as will be
designated by the Board.

 

21



--------------------------------------------------------------------------------

Section 5.6 Secretary.

The Secretary will attend all meetings of the Members and the Board will record
all votes and the minutes of all proceedings in a book to be kept for that
purpose, unless the Members or the Board, as applicable, designate another
person for such purpose. Unless otherwise provided in this Agreement, the
Secretary will attend to the giving of notice of all meetings of the Members and
the Board, have custody of the company seal and, when authorized by the Board,
will have authority to affix the same to any instrument and, when so affixed, it
will be attested by the Secretary’s signature or by the signature of the
President, the Chief Financial Officer or an Assistant Secretary.

Section 5.7 Authority and Duties of the Officers.

The Members hereby grant authority and responsibility for the day-to-day
operation of the business and affairs of the Company to the officers. Any action
required by this Agreement to be performed by the Company shall be deemed to
have been taken by the Company if such action is approved by the Board and taken
or approved by the President or other authorized officer, unless otherwise
indicated in this Agreement. The officers, to the extent of their powers set
forth in this Agreement or in a Resolution of the Board, are agents of the
Company for the purposes of the Company’s business, and the actions of the
officers taken in accord with such powers shall bind the Company. Any agreement,
deed, lease, note or other document or instrument executed on behalf of the
Company by the President or other authorized officer as Approved by the Board,
shall be deemed to have been duly executed; no other person’s signature shall be
required in connection with the foregoing and third parties shall be entitled to
rely upon the President’s or other authorized officer’s power to bind the
Company without otherwise ascertaining that the requirements of this Agreement
have been satisfied. Notwithstanding the foregoing grant of authority to the
officers, no act shall be taken, sum expended, decision made or obligation
incurred by the officers (a) which requires for its authorization and/or
implementation, the vote, approval or consent of Members pursuant to the Act, or
(b) which constitutes a matter designated for Approval of the Board or the
Members under this Agreement.

ARTICLE 6

MEMBERS

Section 6.1 Power of Members.

Except as expressly provided in this Agreement or the Act, no Member shall take
any part in the management of the business or transact any business for the
Company or shall have any power, solely in its capacity as a Member, to sign
for, act for, bind, or assume any obligation or responsibility on behalf of, any
other Member or the Company; provided, however, that the Members shall have the
voting, approval and consent rights as described in this Agreement and as
provided under the Act. Except as specifically provided in this Agreement, with
respect to any action of the Company submitted to a vote of the Members, any
Member may vote or refrain from voting for or against any such action of the
Company, in such Member’s sole and absolute discretion.

 

22



--------------------------------------------------------------------------------

Section 6.2 Other Activities

(a) Any Member may engage in or possess any interest in another business or
venture of any nature and description, independently or with others, and neither
the Company nor any other Member shall have any rights in or to any such
independent ventures or the income or proceeds derived therefrom. Any Member
shall be able to transact business or enter into agreements with the Company to
the fullest extent permissible under the Act, subject to the terms and
conditions of this Agreement.

(b) If a Member (or any Director appointed by such Member) acquires knowledge of
a potential transaction or matter which may be a business opportunity for both
such Member and the Company or another Member, such Member (and its Director
designees) shall have no duty to communicate or offer such business opportunity
to the Company or any other Member and shall not be liable to the Company or the
other Members for breach of any duty (including, without limitation, fiduciary
duties) as a Member or Director of the Company by reason of the fact that such
Member or Director pursues or acquires such business opportunity for itself,
directs such opportunity to another Person, or does not communicate information
regarding such opportunity to the Company.

(c) In connection with the exercise of any voting rights pursuant to this
Agreement, a Member may consider its own best interests when determining how to
cast its vote and shall in no event be deemed to have any fiduciary duty to any
other Member or to the Company.

(d) Watsco shall not, and shall procure that its Affiliates do not, amend or
alter the Revolving Credit Agreement, or any lien, mortgage, pledge, security
interest or similar encumbrance entered into or granted in connection with the
Revolving Credit Agreement in any way that, (i) directly or indirectly reverses
or otherwise alters the effect of Amendment No. 1 to Revolving Credit Agreement
dated July 1, 2009, by and among Watsco, certain Subsidiaries of Watsco, Bank of
America N.A., in its capacity as administrative agent for the lenders parties
thereto, and the lenders party thereto, on the Company or any of its
Subsidiaries, or (ii) imposes obligations or liabilities, or otherwise has a
direct adverse impact, on the Company or any of its Subsidiaries.

Section 6.3 Actions Requiring Approval of the Requisite Members.

(a) Notwithstanding anything in this Agreement to the contrary, for so long as
the Percentage Interest owned by the Carrier Holders, in the aggregate, or the
Watsco Holders, in the aggregate, is at least twenty percent (20%), the Company
shall not, and shall cause its Subsidiaries not to, take, cause to be taken, or
agree to or authorize, any of the following actions (each, a “Major Decision”

 

23



--------------------------------------------------------------------------------

and collectively, the “Major Decisions”), without the affirmative vote or
consent of the Requisite Members (it being understood that the thresholds below
shall apply to the Company and its Subsidiaries in the aggregate):

(i) the entry into any new line of business outside of its existing business,
including but not limited to any change in the scope of the business purpose of
the Company beyond the sale of HVAC/R Products;

(ii) the entry into an agreement to effect, or, in the absence of such an
agreement, the consummation, of any merger, sale of all or substantially all of
the assets of the Company, consolidation, reorganization, joint venture or
alliance involving a material amount of assets of the Company, or similar
transaction;

(iii) the entry into an agreement to effect, or, in the absence of such an
agreement, the consummation of any acquisition (A) with an aggregate purchase
price (including, without limitation, the assumption of liabilities) in excess
of $5 million in the aggregate in any Fiscal Year or (B) reasonably expected to
generate cash flow in excess of $1 million in the aggregate in any Fiscal Year;

(iv) any divestiture, sale or other disposal of any investments, properties or
assets in a single transaction or a series of related transactions in excess of
$5 million in the aggregate in any Fiscal Year;

(v) the incurrence or assumption of any Indebtedness or other obligation with
respect to any such Indebtedness other than (A) in the ordinary course of the
business or (B) amounts not in excess of $25 million in the aggregate
outstanding at any given time;

(vi) the creation or imposition of any lien, mortgage or encumbrance on any
properties or assets in excess of $25 million in the aggregate at any given
time;

(vii) the incurrence or assumption of any Indebtedness that provides for
lender(s) to have recourse to the Members;

(viii) the issuance, sale, repurchase, or redemption of any equity interest, any
other securities or rights convertible into, exchangeable or exercisable for, or
evidencing the right to subscribe for, or any warrants or options to acquire,
any such shares, interests, voting securities or convertible securities of the
Company or any Subsidiary of the Company;

(ix) the making of any capital expenditures in excess of $25 million in the
aggregate during any Fiscal Year;

 

24



--------------------------------------------------------------------------------

(x) except as otherwise expressly provided herein, any amendment or modification
to the terms of this Agreement or any material terms of any other governance
document of the Company or any of its Subsidiaries or any material terms of any
security issued by the Company or any of its Subsidiaries;

(xi) the entry by the Company or any Company Subsidiary into any Interested
Transaction other than the transactions contemplated in the Purchase and
Contribution Agreement and the Ancillary Agreements;

(xii) the entry into any “non-compete” or any other agreement or the taking of
any action that would purport to limit or could reasonably be expected to limit,
the freedom of the Company or any of its Subsidiaries or Affiliates that it
controls to compete freely in any line of business or in any geographic area;

(xiii) the filing of a registration statement under the Securities Act of 1933,
as amended;

(xiv) the entry into (and any amendment, alteration or cancellation of), any
contract (other than contracts entered into, amended, altered or cancelled in
the ordinary course of business), involving the commitment or transfer of value
in excess of $1 million in the aggregate in any Fiscal Year;

(xv)(A) the commencement of a voluntary case, proceeding or other action
(1) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to the Company or any of its
Subsidiaries, or seeking to adjudicate the Company or any such Subsidiary
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to the Company or any such Subsidiary or the Company’s or any such Subsidiary’s
debts, or (2) seeking appointment of a receiver, trustee, custodian or other
similar official for the Company or any such Subsidiary or for all or any
substantial part of the Company’s or any such Subsidiary’s assets, or (B) the
making of a general assignment for the benefit of the Company’s or any such
Subsidiary’s creditors;

(xvi) the commencement of any termination, plan of liquidation or dissolution or
winding-up of the business and affairs of the Company or any of its
Subsidiaries, or the selection of any Liquidating Trustee;

(xvii) any change to the name of the Company;

(xviii) the increase or decrease of the number of Directors constituting the
entire Board; and

 

25



--------------------------------------------------------------------------------

(xix) any material change in any accounting methods or practices, except as
required by GAAP or as is necessary for conformity with any change in accounting
methods or practices of Watsco that is required by GAAP.

(b) For the avoidance of doubt, the Company shall cause its Subsidiaries not to,
at any time, take any action or effect any transaction, or enter any agreement
to take any action or effect any transaction, to which the prior approval
provisions of Section 6.3(a) apply, unless such action or transaction has been
approved by the Requisite Members of the Company in accordance with the
provisions of Section 6.3(a).

(c) Carrier, Watsco, and each Member, shall not, and shall ensure that its
Subsidiaries (other than the Company and its Subsidiaries) do not, at any time,
take any action or effect any transaction, or enter any agreement to take any
action or effect any transaction, binding, on behalf of, or in relation to, the
Company or any of its Subsidiaries which action or transaction, if undertaken by
the Company or any of its Subsidiaries, would require the prior approval under
Sections 6.3(a) or 6.3(b) unless such action or transaction has been approved by
the Requisite Members of the Company in accordance with the provisions of
Section 6.3(a).

Section 6.4 Meetings of Members.

(a) Calling of Meetings; Notice. Meetings of the Members may be called at any
time and for any purpose or purposes by Resolution of the Board in which at
least a majority of all Directors call for such meeting, or by any Member.
Subject to the notice provisions set forth in Section 15.2, notice of the place,
date and hour of each meeting of the Members will be given by registered or
certified mail, by nationally recognized overnight delivery service, by
telephone (which shall be deemed given upon oral acknowledgment by the Member
receiving notice), by facsimile or by personal delivery or by email, to each
Member entitled to vote at such meeting, not fewer than five (5) Business Days
prior to the meeting, and in any case not more than thirty (30) days prior to
the meeting. A notice shall state, in general terms, the purpose or purposes for
the calling of a meeting. If such notice is mailed, emailed or sent by overnight
delivery service, it will be directed to each Member at such Member’s address as
it appears on the record of Members, or, if a Member had filed with the Company
a written request that notices to such Member be sent to some other address,
then directed to such Member at such other address. Notice of a meeting need not
be given to any Member who signs a waiver of notice or a consent to holding the
meeting or an approval of the minutes of such meeting, whether before or after
the meeting, or who participates in the meeting without protesting, prior to the
commencement of such Member’s participation in the meeting, the lack of notice
to such Member. All such waivers, consents and approvals shall be filed with the
Company records or made a part of the minutes of the meeting.

(b) Time and Place of Meetings. Meetings of the Members may be held at any place
within or without the State of Delaware which has been designated in the notice
of the meeting or at such place as may be Determined by the Board from time to
time.

 

26



--------------------------------------------------------------------------------

(c) Quorum. Except as otherwise provided by this Agreement, at all meetings, all
Members will be required for and will constitute a quorum for the transaction of
business. The Members present at a duly called or held meeting at which a quorum
is present may continue to do business until adjournment, notwithstanding the
loss of a quorum.

(d) Adjourned Meetings. Member(s) holding at least a majority Percentage
Interest calculated with reference to all Members present, whether or not a
quorum is present, may adjourn any meeting to another time and place. At any
such adjourned meeting at which a quorum will be present, any business may be
transacted that might have been transacted at the meeting as originally called.
If the meeting is adjourned for more than twenty-four (24) hours, notice of such
adjournment shall be given prior to the time the adjourned meeting is resumed to
all Members who were not present at the time of the adjournment.

(e) Telephonic Participation by Members at Meetings. Members may participate in
a meeting through the use of conference telephone or similar communications
equipment, so long as all Members participating in such meeting can hear one
another. Participation in a meeting in such manner constitutes presence in
person at such meeting.

(f) Approval of Members.

(i) At a Meeting. Unless specifically provided otherwise in this Agreement,
whenever the Members are entitled to vote on any matter under the Act or this
Agreement, such matter shall be considered approved or consented to upon the
receipt of the affirmative vote at a meeting at which a quorum is present, of
the Member(s) holding at least a majority Percentage Interest calculated with
reference to all Members entitled to vote thereon at such meeting; provided that
any Major Decision shall be considered approved or consented to only as provided
by Section 6.3(a).

(ii) By Written Consent. Unless specifically provided otherwise in this
Agreement, any action required or permitted to be taken by the Members may be
taken by the Members without a meeting, if a consent in writing, setting forth
the action so taken, is signed by all Members.

Section 6.5 Proxies.

Each Member holding Membership Interests entitled to vote at a meeting of
Members or to express consent or dissent without a meeting may authorize another
Person or Persons to act for such Member by proxy. Without limiting the manner
in which a Member may authorize another Person to act for such Member as proxy,
a writing which has been executed by such Member and

 

27



--------------------------------------------------------------------------------

entered into the books and records of the Company, shall be a valid means by
which a Member may grant such authority. Each proxy is revocable at the pleasure
of the Member executing it, except in those cases where a proxy is made
irrevocable and an irrevocable proxy is permitted by the Act.

Section 6.6 No Liability.

(a) No Member shall be liable, responsible or accountable in damages or
otherwise to the Company or to any other Member for (i) any act performed within
the scope of the authority conferred on the Members by this Agreement except for
the willful misconduct of such Member in carrying out the obligations of such
Member hereunder, (ii) such Member’s failure or refusal to perform any act,
except those expressly required by or pursuant to the terms of this Agreement,
or (iii) such Member’s performance of, or failure to perform, any act on the
reasonable reliance on advice of legal counsel.

(b) The debts, obligations, expenses and liabilities of the Company, whether
arising in contract, tort or otherwise, shall be solely the debts, obligations,
expenses and liabilities of the Company, and no Member or Director shall be
obligated personally for any such debt, obligation, expense or liability of the
Company solely by reason of being a Member or Director. No Member shall be
required by this Agreement to loan the Company any funds or otherwise provide
any financial or credit support.

Section 6.7 Nature of Obligations between Members.

Except as otherwise expressly provided herein, nothing contained in this
Agreement shall be deemed to constitute any Member an agent or legal
representative of any other Member or to create any fiduciary relationship for
any purpose whatsoever, apart from such obligations between the members of a
limited liability company as may be created by the Act. Except as otherwise
expressly provided in this Agreement, a Member shall not have any authority to
act for, or to assume any obligation or responsibility on behalf of, any other
Member or the Company.

Section 6.8 Withdrawal of Members.

Except as otherwise specifically set forth herein, no Member shall be entitled
to retire or withdraw from being a Member of the Company without the consent of
the Requisite Members. No withdrawal of a Member shall cause the dissolution of
the Company. If any withdrawal would as a matter of law cause dissolution of the
Company, then any remaining Member shall be permitted to take appropriate action
prior to such withdrawal to prevent such dissolution, including, without
limitation, Transfer of a portion of such remaining Member’s Membership Interest
to a third party and admission of such Transferee as a Member of the Company.
Any purported withdrawal which is not in accordance with this Agreement shall be
null and void. Notwithstanding the foregoing, any Member that Transfers all of
its, and owns no, Membership Interests shall immediately cease to be a Member.

 

28



--------------------------------------------------------------------------------

Section 6.9 Non-Solicitation.

(a) Each Member will not and from and after the date hereof will cause its
Affiliates (other than the Company and Company Subsidiaries) not to, without the
prior written approval of the Requisite Members, directly or indirectly, hire or
solicit, encourage, entice or induce to terminate his or her employment with the
Company or any Company Subsidiary, any person who is an employee of the Company
or any Company Subsidiary at the date hereof or at any time hereafter. For
purposes of this Section 6.9, each Comfort Employee (as defined in the Purchase
and Contribution Agreement) shall be treated as an employee of the Company as of
the date hereof.

(b) Notwithstanding anything to the contrary in this Agreement, in the event,
and from the date, that a party is no longer a Member hereunder, the provisions
of this Section 6.9 shall survive for a period of three (3) years.

ARTICLE 7

MEMBERSHIP INTERESTS

Section 7.1 Membership Interests.

A Member’s interest in the Company shall be represented by Membership Interests
held by such Member. Except as otherwise expressly provided in this Agreement,
all Membership Interests shall have identical rights in all respects as all
other Membership Interests and shall for all purposes be personal property.

Section 7.2 Membership Interests are Securities.

All Membership Interests in the Company shall be deemed to be securities
governed by Article 8 of the Uniform Commercial Code as in effect in the State
of Delaware and in any other applicable jurisdiction, as provided in
Section 8-103 thereof, for all purposes, including without limitation the
perfection of security interests therein under Article 8 of each applicable
Uniform Commercial Code.

Section 7.3 Certificates.

Each Certificate and each instrument issued in exchange for or upon the Transfer
of any Membership Interests shall be stamped or otherwise imprinted with a
legend in substantially the following form, or such similar legend as may be
specified in any other agreement with the Company:

THE MEMBERSHIP INTERESTS REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
TRANSFER AND OTHER RESTRICTIONS SET FORTH IN THE OPERATING AGREEMENT OF CARRIER
ENTERPRISE, LLC (AMENDED AND RESTATED AS OF July 1, 2009) AMONG CARRIER
ENTERPRISE,

 

29



--------------------------------------------------------------------------------

LLC AND CERTAIN OF ITS MEMBERS AND, AMONG OTHER THINGS, MAY NOT BE OFFERED OR
SOLD EXCEPT IN COMPLIANCE WITH SUCH TRANSFER RESTRICTIONS. COPIES OF THE
AFORESAID AGREEMENT ARE ON FILE WITH THE SECRETARY OF THE COMPANY AND ARE
AVAILABLE WITHOUT CHARGE UPON WRITTEN REQUEST THEREFOR. THE HOLDER OF THIS
CERTIFICATE, BY ACCEPTANCE OF THIS CERTIFICATE, AGREES TO BE BOUND BY ALL OF THE
PROVISIONS OF THE AFORESAID AGREEMENT.

THE MEMBERSHIP INTERESTS REPRESENTED BY THIS CERTIFICATE SHALL CONSTITUTE A
“SECURITY” WITHIN THE MEANING OF (I) SECTION 8-102(A)(15) OF THE UNIFORM
COMMERCIAL CODE AS IN EFFECT FROM TIME TO TIME IN THE STATE OF DELAWARE AND
(II) THE UNIFORM COMMERCIAL CODE OF ANY OTHER APPLICABLE JURISDICTION (AND SHALL
BE TREATED AS SUCH A “SECURITY” GOVERNED BY ARTICLE 8 OF THE UNIFORM COMMERCIAL
CODE AS PROVIDED IN SECTION 8-103(C) THEREOF FOR ALL PURPOSES, INCLUDING WITHOUT
LIMITATION PERFECTION OF A SECURITY INTEREST THEREIN UNDER ARTICLE 8 OF EACH
APPLICABLE UNIFORM COMMERCIAL CODE).

If a Certificate is lost or destroyed, the Secretary shall cancel the
Certificate so lost or destroyed upon receiving a sworn declaration of the
Member recorded in the Company’s books as the holder of the Certificate, as to
such loss or destruction, and reissue a replacement Certificate to the Member.

ARTICLE 8

ALLOCATION OF PROFITS AND LOSSES

Section 8.1 Determination of Profits and Losses.

Profits and Losses of the Company shall be allocated among the Members in the
manner provided herein.

Section 8.2 Allocations.

After giving effect to the special allocations set forth in Section 8.4, Profits
and Losses for any Fiscal Year shall be allocated among the Members pro rata in
accordance with their Percentage Interests.

 

30



--------------------------------------------------------------------------------

Section 8.3 Tax Allocations.

(a) Except as otherwise provided in this Agreement, for Federal income tax
purposes, all items of Company income, gain, loss, deduction, basis, amount
realized and credit, and the character and source of such items, shall be
allocated among the Members in the same manner as the corresponding items of
income, gain, loss, deduction or credit are allocated to Capital Accounts in
accordance with Sections 8.2 or 8.4. The Company shall maintain such books,
records and accounts as are necessary to make such allocations.

(b) The Company shall make, for tax purposes only, allocations of income, gain,
loss or deduction or adopt conventions as are necessary or appropriate to comply
with the relevant Treasury Regulations or Internal Revenue Service
pronouncements under Section 704(c) of the Code, and in particular, in respect
of a Capital Contribution of property other than cash and adjustments to the
Book Value of Company Assets at the times specified in the definition of Book
Value. Allocations will be made in a manner consistent with Treasury Regulations
Section 1.704-3 and in conformity with Treasury Regulations
Section 1.704-l(b)(2)(iv)(f) and 1.704-l(b)(4)(i), provided that,
notwithstanding any other provision, the traditional method described in
Treasury Regulations Section 1.704-3(b) (without curative or remedial
allocations) shall be used to comply with Code Section 704(c) and the Treasury
Regulations thereunder in respect of the assets contributed or deemed to be
contributed in the Initial Capital Contribution by Carrier, the 1% Holder,
Watsco, Comfort Products (or any other Affiliate of Watsco), including, without
limitation, the Comfort Products Contributed Assets.

Section 8.4 Special Allocations.

(a) Certain Regulatory Allocations. Notwithstanding anything to the contrary set
forth in this Agreement, the allocations set forth in clauses (i), (ii), (iii),
(iv), (v), (vi) and (vii) below shall be made to the extent applicable in the
order set forth below.

(i) Except as otherwise provided in Treasury Regulations Section 1.704-2(f), if
there is a net decrease in Company Minimum Gain during any Fiscal Year, each
Member shall be specially allocated items of Company income and gain for such
Fiscal Year (and, if necessary, subsequent Fiscal Years) in an amount equal to
such Member’s share of the net decrease in Company Minimum Gain, determined in
accordance with Treasury Regulations Section 1.704-2(g). Allocations pursuant to
the previous sentence shall be made in proportion to the respective amounts
required to be allocated to each Member pursuant thereto. The items to be so
allocated shall be determined in accordance with Treasury Regulations Sections
1.704-2(f)(6) and 1.704-2(j)(2). This Section 8.4(a)(i) is intended to comply
with the minimum gain chargeback requirements set forth in Treasury Regulations
Section 1.704-2(f) and shall be interpreted consistently therewith;

 

31



--------------------------------------------------------------------------------

(ii) Except as otherwise provided in Treasury Regulations Section 1.704-2(i)(4),
if there is a net decrease in Member Minimum Gain attributable to a Member
Nonrecourse Debt during any Fiscal Year, each Member who has a share of the
Member Minimum Gain attributable to such Member Nonrecourse Debt, determined in
accordance with Treasury Regulations Section 1.704-2(i)(5), shall be specially
allocated items of Company income and gain for such Fiscal Year (and, if
necessary, subsequent Fiscal Years) in an amount equal to the portion of such
Member’s share of the net decrease in Member Minimum Gain attributable to such
Member Nonrecourse Debt, determined in accordance with Treasury Regulations
Section 1.704-2(i)(4). Allocations pursuant to the previous sentence shall be
made in proportion to the respective amounts required to be allocated to each
Member pursuant thereto. The items to be so allocated shall be determined in
accordance with Treasury Regulations Sections 1.704-2(i)(4) and 1.704-2(j)(2).
This Section 8.4(a)(ii) is intended to comply with Treasury Regulations
Section 1.704-2(i)(4) and shall be interpreted consistently therewith;

(iii) In the event any Member unexpectedly receives any adjustments, allocations
or distributions described in subparagraphs (4), (5) or (6) of Treasury
Regulations Section 1.704-1(b)(2)(ii)(d), such Member shall be allocated items
of Company income or gain in an amount and manner sufficient to eliminate the
deficit balance in such Member’s Capital Account as quickly as possible to the
extent required by the Treasury Regulations; provided, that an allocation
pursuant to this Section 8.4(a)(iii) shall be made only if and to the extent
that such Member would have a deficit balance in its Capital Account after
tentatively making all other allocations provided in this Article 8 as if this
Section 8.4(a)(iii) were not in this Agreement;

(iv) To the extent an adjustment to the adjusted tax basis of any Company Asset
pursuant to Sections 734(b) or 743(b) of the Code is required pursuant to an
election under Section 754 of the Code to be taken into account in determining
Capital Accounts as the result of a distribution to a Member in complete
liquidation of its interest, the amount of such adjustment to Capital Accounts
shall be treated as an item of gain (if the adjustment increases the basis of
the asset) or loss (if the adjustment decreases such basis) and such gain or
loss shall be specially allocated to the Members in accordance with their
Percentage Interests in the event Treasury Regulations
Section 1.704-1(b)(2)(iv)(m)(2) applies, or to the Member to whom such
distribution was made in the event Treasury Regulations
Section 1.704-1(b)(2)(iv)(m)(4) applies;

(v) Nonrecourse deductions within the meaning of Regulations
Section 1.704-2(b)(1) shall be allocated to the Members pro rata in accordance
with their Percentage Interests;

(vi) Partner nonrecourse deductions within the meaning of Regulations
Section 1.704-2(i) shall be allocated to the Member who bears the economic risk
of loss with respect to the particular partner nonrecourse liabilities to which
they relate in accordance with said Regulations; and

 

32



--------------------------------------------------------------------------------

(vii) Notwithstanding the foregoing, allocations of Losses or items of expense
or deductions to a Member shall not exceed the maximum amount that can be
allocated to the Member pursuant to the limit set forth in Regulations
Section 1.704-1(b)(2)(ii)(d). Allocations of said items in excess of said limit
shall made to the other Members pro rata, in accordance with the amounts not in
excess of such amount for such other Members.

(b) Unwind of Special Allocations. Allocations provided for above in this
Section 8.4 (“Regulatory Allocations”) are intended to cause allocations of
Company items to be respected under Treasury Regulations, but may not be
consistent with the manner in which the Members intend to allocate Profit and
Loss or make Company distributions. Accordingly, subject to the Regulatory
Allocations, the Company is directed to reallocate items of income, gain,
deduction, loss or credit among the Members so as to offset and eliminate the
effect of the Regulatory Allocations as quickly as possible consistently with
Treasury Regulations, and cause the respective Capital Account balances of the
Members to be in the amounts (or as close thereto as possible) they would have
been if Profit and Loss and items thereof had been allocated without regard to
the Regulatory Allocations.

(c) Priority. The allocations under this Section 8.4 shall be made prior to the
allocations under Section 8.2.

Section 8.5 Section 754 Election.

The parties agree that, at the request of the Transferee of a Membership
Interest following an acquisition of such Membership Interest (but not the
acquisition by the 1% Holder of Membership Interests prior to the Closing Date,
as defined in the Purchase and Contribution Agreement and not the Transfer of a
Membership Interest by any of the Carrier Holders pursuant to Section 12.1(b)
hereof if such Transfer occurs in a tax year such that the election would also
apply to Watsco (or any Affiliate of Watsco other than the Company) with respect
to the Interest Purchase), the Company shall make (including, if requested by
Watsco, for the tax year of the Company that ends on the date of the Interest
Purchase, if applicable) the election referred to in Code § 754 and any like
provision of any state income tax law or any similar provision or provisions
enacted in lieu thereof and the Company shall not apply to the Internal Revenue
Service to revoke any such election unless it has received the consent of all
the Members.

Section 8.6 Changes in Membership Interests.

If the Membership Interests of any one or more Members changes during a Fiscal
Year, all Company items of income, gain, loss, deduction and credit shall be
allocated among the Members for such Fiscal Year in a reasonable manner, as
Determined by the Board, that takes into account the varying Membership
Interests of the Members in the Company during such taxable year in accordance
with Code § 706. The Members acknowledge that if the Interest Purchase causes a
termination of the Company under

 

33



--------------------------------------------------------------------------------

Code Section 708(b)(1)(B), then all items of income, gain, deduction and loss of
the Company realized on or before the date of the Interest Purchase shall be
allocated to Carrier and the 1% Holder.

Section 8.7 Application of Code and Regulations.

For purposes of applying the Code and Regulations to the Company and the
Members, references in the Code and Regulations to partnerships and partners
shall be interpreted as applying to the Company and Members, respectively.

Section 8.8 Rules of Construction.

An allocation to a Member of Profits or Losses shall be treated as an allocation
to such Member of each item of income, gain, loss and deduction that has been
taken into account in computing such Profits or Losses.

ARTICLE 9

DISTRIBUTIONS

Section 9.1 Distributions.

(a) Subject to and in accordance with this Article 9, the Company shall make
distributions out of Distributable Cash to the Members from time to time, when
and in the amounts as determined by the Board.

(b) All Distributable Cash or other property if distributed by the Company shall
be distributed to the Members in proportion to their respective Percentage
Interests.

(c) The Company may offset damages for a judicially and finally determined
breach of this Agreement by a Member whose interest is liquidated (either upon
the withdrawal of the Member or the liquidation of the Company) against the
amount otherwise distributable to the Member.

(d) Notwithstanding anything in the Act to the contrary, no Member will have the
right to receive distributions in the form of anything other than cash, except
pursuant to Article 10.

(e) Distributions made upon liquidation of the Company shall be made as provided
in Sections 10.4 and 10.5.

Section 9.2 Limitations on Distributions.

Notwithstanding any provision to the contrary contained in this Agreement, the
Company shall not make a distribution to any Member on account of its interest
in the Company if such distribution would violate the Act or other applicable
law or any agreement in relation to the incurrence or assumption of Indebtedness
by the Company.

 

34



--------------------------------------------------------------------------------

Section 9.3 Tax Distributions.

The distributions made by the Company to any Member for each Fiscal Year shall
be in an amount at least equal to the product of (x) the Tax Rate and (y) the
amount of taxable income (as determined for federal income tax purposes)
allocated to the Member in respect of such Fiscal Year pursuant to Sections 8.2,
8.3 and 8.4, and, in the case of Watsco (or any Affiliate of Watsco), taking
into account any adjustments to tax basis under Section 743 of the Code that may
increase or decrease Watsco’s (or such Affiliate’s) tax liability for such
Fiscal Year (“Tax Distributions”). If the distributions made by Company to a
Member prior to the application of this Section 9.3 for any given Fiscal Year
(the “Initial Distribution”) would be in an amount less than the Tax
Distributions for such Member, then, notwithstanding any other provision, the
Company shall make a distribution (the “Additional Distribution”) to the Members
(in addition to the distributions made prior to the application of this
Section 9.3), in proportion to their respective Percentage Interests, in an
amount that results in each Member receiving an Additional Distribution such
that each has received at least an amount equal to the excess of the Tax
Distribution over the Initial Distribution.

ARTICLE 10

DISSOLUTION, LIQUIDATION & TERMINATION

Section 10.1 No Dissolution.

The Company shall not be dissolved by the admission of additional Members in
accordance with the terms of this Agreement.

Section 10.2 Events Causing Dissolution.

The Company shall be dissolved and its affairs shall be wound up upon the
occurrence of any of the following events:

(a) a determination by the Requisite Members to dissolve, wind up and liquidate
the Company; or

(b) the entry of a decree of judicial dissolution under the Act.

Section 10.3 Notice of Dissolution.

Upon the dissolution of the Company, the Person or Persons Approved by the Board
(subject to Section 6.3) to carry out the winding up of the Company (which can
include any one or more of the Directors or Members) (the “Liquidating Trustee”)
shall promptly notify the Members of such dissolution.

 

35



--------------------------------------------------------------------------------

Section 10.4 Liquidation.

Upon dissolution of the Company, the Liquidating Trustee shall immediately
commence to wind up the Company’s affairs; provided, however, that a reasonable
time shall be allowed for the orderly liquidation of the assets of the Company
and the satisfaction of liabilities to creditors so as to enable the Members to
minimize the normal losses attendant upon a liquidation. The Members shall
continue to share Profits and Losses during liquidation in the same proportions,
as specified in Article 8 hereof, as before liquidation. Each Member shall be
furnished with a statement prepared by the Company’s independent certified
public accountants that shall set forth the assets and liabilities of the
Company as of the date of dissolution. Each Member shall pay to the Company all
amounts then owing by such Person to the Company. The proceeds of liquidation
shall be distributed, as realized, in the following order and priority:

(a) First, to the payment of the expenses of liquidation;

(b) Second, to the setting up of any reserves which the Liquidating Trustee
reasonably determines to be necessary or desirable for any contingent or
unforeseen liabilities, expenses or other obligations of the Company;

(c) Third, to the payment of the debts and liabilities of the Company, other
than debts and liabilities to any Member;

(d) Fourth, to the payment of the debts and liabilities of the Company owed to
any Members or to any other beneficial holder of any interest in the Company;
and

(e) Then, pro rata to the Members in accordance with their relative Capital
Accounts.

To the extent that the Board Determines that any or all of the assets of the
Company shall be sold, the Liquidating Trustee shall arrange for the sale of
such assets to be sold as promptly as possible, provided that such sale is
conducted in a business-like and commercially reasonable manner.

Section 10.5 Liquidating Distributions.

(a) Upon the liquidation of the Company, any liquidating distributions will be
made in accordance with Section 10.4. Liquidation proceeds will be paid within
sixty (60) days of the end of the taxable year (or, if later, within one hundred
and twenty (120) days after the date of the liquidation).

(b) For purposes of making the liquidating distributions required by
Section 10.4, the Liquidating Trustee shall distribute all or any portion of the
assets of the Company in kind or to sell all or any portion of the assets of the
Company and distribute the

 

36



--------------------------------------------------------------------------------

proceeds therefrom. If any property or assets of the Company are to be
distributed in kind to the Members, (i) the Capital Accounts of the Members
shall be adjusted to reflect the amount, if any, of unrealized gain or loss with
respect to such property, as though such property had been sold for its fair
market value (determined in good faith by the Liquidating Trustee) and any gain
or loss allocated among the Members in accordance with the provisions of this
Agreement and (ii) such property will be distributed in such a manner that each
Member will receive such Member’s proportionate interest in each of the assets
available for such distribution; that is to say, each Member shall receive an
undivided interest, corresponding to the proportion to which such Member is
entitled pursuant to Section 10.4, in all interests in real estate and
leaseholds and other indivisible properties, as nearly as practicable, of each
divisible asset.

Section 10.6 Termination.

The Company shall terminate when all of the Company Assets, after payment of or
due provision established for all debts, liabilities, expenses and other
obligations of the Company, shall have been distributed to the Members in the
manner provided for in this Article 10, and the Certificate of Formation shall
have been canceled in the manner required by the Act.

Section 10.7 Claims of the Members.

The Members shall look solely to the Company’s assets for the return of their
Capital Contributions and Capital Account balances, and if the assets of the
Company remaining after payment of or due provision for all debts, liabilities
and obligations of the Company are insufficient to return such Capital
Contributions or Capital Account balances, the Members shall have no recourse
against the Company, the Board, any individual Director or other Member or any
other Person. No Member with a negative balance in such Member’s Capital Account
shall have any obligation to the Company or to the other Members or to any
creditor or other Person to restore such negative balance upon dissolution or
termination of the Company or otherwise.

ARTICLE 11

BOOKS AND RECORDS; FINANCIAL AND TAX MATTERS

Section 11.1 Books and Records.

(a) At all times during the Term, the Company shall maintain, at its principal
place of business, separate books of account for the Company that shall show a
true and accurate record of all costs and expenses incurred, all charges made,
all credits made and received and all income derived in connection with the
operation of the Company business in accordance with United States generally
accepted accounting principles (“GAAP”) consistently applied, and, to the extent
inconsistent therewith, in accordance with this Agreement. Notwithstanding any
provision to the contrary of the Act, such books of account, together with a
certified copy of this Agreement and of the Certificate of Formation, shall at
all times be maintained at the principal place of business of the Company. In

 

37



--------------------------------------------------------------------------------

addition to any other rights specifically set forth in this Agreement, each
Member shall have access to all information to which a Member is entitled to
have access pursuant to the Act. The books of account and the records of the
Company shall be audited by and reported upon as of the end of each Fiscal Year
by a firm of independent certified public accountants of recognized national
standing that shall be selected by the Board. The Company shall maintain its
books of account and its records in accordance with applicable laws and
regulation, including, without limitation, the Sarbanes-Oxley Act of 2002.

(b) A Member may, at its own expense, use its internal resources, or appoint an
accounting firm on behalf of such Member, to audit the accounts of the Company
and its Subsidiaries and to perform internal controls assessments of the Company
and its Subsidiaries. The Company shall provide reasonable cooperation and
complete access to the books and records, including, without limitation,
original expense reports, invoices, contracts, and other original records and
documents, to such auditor provided, that, if the auditor is a third party, such
auditor executes an appropriate confidentiality agreement and undertakes to keep
such records confidential and withhold from unaffiliated third parties the
information disclosed during the course of this audit, except as is otherwise
required by applicable law. Such audits and assessments may be conducted at any
time with or without prior notice

Section 11.2 Financial Information.

(a) The Company shall:

(i) Furnish (i) to each Member, as soon as practicable after the end of each
Fiscal Year, but in any event not less than sixty (60) days after the end of the
relevant Fiscal Year, audited consolidated financial statements, including,
without limitation, a final audited consolidated balance sheet as of the end of
such Fiscal Year, a final audited consolidated statement of operations and a
final audited consolidated statement of cash flows of the Company and its
Subsidiaries for such year, setting forth in each case in comparative form the
figures from the Company’s previous Fiscal Year (if any), all prepared in
accordance with GAAP and accompanied by an opinion, unqualified as to scope or
compliance with GAAP, of the Company’s independent certified public accountants;
and (ii) upon request of a Member, furnish to such Member an annual report
summarizing the Company’s finances, operations and performance for the Fiscal
Year in question and its Business Plan for the following year;

(ii) Furnish to each Member, as soon as practicable after the end of each Fiscal
Quarter of the Company, but in any event not less than thirty (30) days after
the end of the relevant Fiscal Quarter, final unaudited consolidated financial
statements for such quarterly period, including, without limitation, a final
unaudited consolidated statement of operations and a final unaudited
consolidated statement of cash flows of the Company and its Subsidiaries for
such quarterly period and for the period from the

 

38



--------------------------------------------------------------------------------

beginning of the Fiscal Year to the end of such Fiscal Quarter, and a final
unaudited consolidated balance sheet of the Company and its Subsidiaries as of
the end of such quarterly period; and all such statements shall have been
prepared in accordance with GAAP, subject to the absence of footnote disclosures
and to normal year-end adjustments for recurring accruals and shall have been
reviewed by the Company’s independent certified public accountants;

(iii) Furnish to all Members as soon as practicable following the end of each
month, but in any event not more than seven (7) Business Days thereafter,
monthly unaudited financial statements, including an unaudited balance sheet and
an unaudited statement of operations and financial performance data by region
and brand;

(iv) Furnish to all Members within ten (10) Business Days after generation
thereof, copies of any internal valuation study or analyses regarding a material
portion of the Company’s and its Subsidiaries’ business taken as a whole;

(v) For so long as Carrier or any Affiliate of Carrier is a Member, not transmit
to the public any press releases or other written statements concerning material
developments in the Company’s and its Subsidiaries’ businesses without the prior
written consent (not to be unreasonably withheld or delayed) of the Carrier
Deciding Member; and

(vi) Submit, on a confidential basis, to Members complete and accurate schedules
and reports in and on such forms and at such times as Members may reasonably
request; and permit Members, on a confidential basis, to inspect the Company’s
books and records.

(b) In addition, for so long as Carrier or any Affiliate of Carrier is a Member,
neither Watsco, nor any Watsco Holder nor any of their respective Affiliates
shall transmit to the public any press releases or other written statements
concerning material developments in the Company’s and its Subsidiaries’
businesses without the prior written consent (not to be unreasonably withheld or
delayed) of the Carrier Deciding Member.

Section 11.3 Reporting Requirements.

The Directors shall use reasonable best efforts to cause the preparation and
timely filing of all tax returns required to be filed by the Company pursuant to
the Code and all other tax returns deemed necessary and required by each
jurisdiction in which the Company does business, provided however that the
Directors shall only cause the preparation and filing of tax returns for taxable
periods that end after the Closing Date of the Purchase and Contribution
Agreement, as defined in such agreement, and provided further that if such tax
return is with respect to a Straddle Period, as defined in the Purchase and
Contribution Agreement, this Section 11.3 shall be subject to
Section 8.02(g)(iii) of the Purchase and Contribution Agreement. No later than
ninety (90) days

 

39



--------------------------------------------------------------------------------

prior to the due date for filing such tax returns, taking into account
extensions, the Company shall provide each Member with a proposed federal Form
1065 setting forth such Member’s allocable share of the Company’s income, gain,
loss, deductions and credits and other items required to be set forth thereon
(the “Proposed 1065”). No later than thirty (30) days following the receipt of
the Proposed 1065, the Members shall endeavor to agree on the content of the
Proposed 1065. If the Members fail to agree on the content of the Proposed 1065
before the date that is sixty (60) days following the receipt of the Proposed
1065, the content of the Form 1065 shall be determined by a firm of independent
certified public accountants of recognized national standing mutually selected
by the Members. The Form 1065 as agreed upon by the Members or determined by a
firm of accountants under this Section 11.3 (the “Final 1065”) shall be final
and binding upon the Members. Each of the Members shall bear all fees and costs
incurred by it in connection with the determination of the content of the Form
1065, except that the Members shall each pay fifty percent (50%) of the fees and
expenses of such accounting firm. The Company shall furnish or cause to be
furnished to each Member (and, otherwise, to each Person to whom it is required
to be furnished), by no later than ninety (90) days following the end of each
taxable year of the Company, a Schedule K-1 of federal Form 1065 (and any
corresponding schedules, documents, forms, etc. required to be furnished to such
Member or Person) setting forth such Member’s, or Person’s allocable share of
the Company’s income, gain, loss, deductions and credits and other items
required to be set forth thereon in respect of such taxable year and conforming
with the Final 1065. The Company shall also furnish such other tax-related
information to any Member as such Member may reasonably request or require.

Section 11.4 Tax Matters.

(a) The Board shall designate the “Tax Matters Member” within the meaning of
Code § 6231(a)(7). The Board shall initially designate Watsco as the Tax Matters
Member, and if Watsco subsequently ceases to be a Member pursuant to a Transfer
of all of its Membership Interests to one or more Permitted Transferees of
Watsco under Section 12.1(b), the Board shall designate the Permitted Transferee
(or one of the Permitted Transferees) as the Tax Matters Member. All decisions
for the Company relating to tax matters including, without limitation, whether
to make any tax elections, the positions to be taken on the Company’s tax
returns and the settlement or further contest or litigation of any audit matters
raised by the Internal Revenue Service or any other taxing authority, shall be
taken by the Tax Matters Member acting with Approval of the Board.

(b) Except to the extent otherwise required by applicable law (disregarding for
this purpose any requirement that can be avoided through the filing of an
election or similar administrative procedure), the Tax Matters Member shall
cause the Company to take the position that the Company is a partnership for
federal, state and local income tax purposes and shall cause to be filed with
the appropriate tax authorities any elections or other documents necessary to
give due legal effect to such position.

 

40



--------------------------------------------------------------------------------

(c) Neither the Company nor any Member shall file (and each Member hereby
represents that it has not filed) any income tax election or other document that
is inconsistent with the classification of the Company as a partnership for
applicable federal, state and local income tax purposes and the classification
of Carrier InterAmerica Corporation, a United States Virgin Islands corporation,
and Carrier (Puerto Rico), Inc., a Delaware corporation, as corporations for
federal income tax purposes. Neither the Company nor any Member shall take any
action inconsistent with such classifications. Neither Carrier InterAmerica
Corporation nor Carrier (Puerto Rico), Inc. shall be liquidated, converted or
merged without Carrier’s prior written consent, which consent shall not be
unreasonably withheld or delayed.

(d) No Member shall file a notice with the United States Internal Revenue
Service under Code § 6222(b) in connection with such Member’s intention to treat
an item on such Member’s Federal income tax return in a manner which is
inconsistent with the treatment of such item on the Company’s federal income tax
return unless such Member has, not less than thirty (30) days prior to the
filing of such notice, provided the Tax Matters Member with a copy of the notice
and thereafter in a timely manner provides such other information related
thereto as the Tax Matters Member shall reasonably request.

ARTICLE 12

TRANSFER OF MEMBERSHIP INTERESTS

Section 12.1 Transfer of Membership Interests.

(a) Restriction on Transfer. Other than pursuant to Section 12.1(b) or
Section 12.1(f), a Transfer of Membership Interests approved by the Requisite
Members or a Transfer of Membership Interests between Carrier and Watsco as
contemplated by the options granted to Watsco pursuant to Section 7.03 of the
Purchase and Contribution Agreement, prior to the tenth (10th) anniversary of
the date of this Agreement no Transfer or offer to Transfer may be made by a
Member of all or any part of such Member’s Membership Interests in the Company.
Transfer of all of a Member’s Membership Interests shall terminate the
Transferor’s status as a Member, and the Members are hereby authorized to
continue the business of the Company without dissolution.

(b) Intra-group Transfers. Subject to Section 8.02(l) of the Purchase and
Contribution Agreement, each Member shall have, and at all times retain the
right to Transfer, all or any portion of such Member’s Membership Interests, and
the rights granted under this Agreement relating to such Member, to such
Member’s wholly-owning ultimate parent entity or to any direct or indirect
wholly-owned Subsidiary of such Member’s wholly-owning ultimate parent entity
(each, a “Permitted Transferee”); provided, that if any Permitted Transferee
ceases to be such a wholly-owned Subsidiary, it shall no longer be a Permitted
Transferee hereunder and all of its Membership Interests, if any, shall be
deemed to have been Transferred back to such Member for all purposes hereunder.

 

41



--------------------------------------------------------------------------------

(c) Effectiveness. A Transfer of Membership Interests in the Company shall be
effective only upon satisfaction of the following conditions:

(i) The Membership Interests so transferred were acquired by means of a Transfer
permitted under this Article 12; and

(ii) The Transferee furnishes copies of all instruments effecting the Transfer
and such other customary certificates, instruments and documents as the Company
may reasonably require as necessary and appropriate to memorialize and confirm
the Transfer.

(d) Substitute Members. Any Person who is a Transferee of any portion of a
Member’s Membership Interests pursuant to this Article 12 (other than
Section 12.1(f) hereof) shall become a substitute Member.

(e) Distribution entitlement. For purposes of receiving distributions, a
Transfer of Membership Interests made in accordance with this Article 12 shall
be effective on the first day of the month following the day on which the
requirements of this Article 12 have been satisfied, or at such earlier time as
the Board reasonably Determines. Distributions made after the effective date
shall be made to the Transferee.

(f) Pledges of Membership Interests.

(i) Notwithstanding any other provision in this Agreement, including, without
limitation, the other provisions of this Article 12, a Member shall be entitled
to grant a Permitted Lien over its Membership Interests in favor of, any lender
or lenders (or agent on behalf of such lender or lenders) pursuant to a bona
fide financing transaction.

(ii) No consent of the Company or any Member shall be required under this
Agreement to the Transfer to the lienee under a Permitted Lien of a Member’s
Membership Interest that is subject to the Permitted Lien upon the exercise of
such lienee’s rights under the Permitted Lien. Upon the exercise of such
lienee’s foreclosure rights in respect of such Permitted Lien, the lienee shall
have the rights, powers and entitlements of an assignee as set out in
Section 18-702(b)(1) and (2) of the Act.

(iii) As of the date hereof, Watsco and Comfort Products have (A) pledged their
Membership Interests to, and granted a security interest in all of their right,
title and interest under this Agreement in favor of, the agent for the lenders
under the Revolving Credit Agreement and (B) Watsco has agreed to pledge any
Membership Interests it may acquire in the future as contemplated by the options
granted to Watsco pursuant to Section 7.03 of the Purchase and Contribution
Agreement, or otherwise, to, and will grant a security interest in all of its
right, title and interest under this Agreement in favor of, the agent for the
lenders under the Revolving Credit Agreement.

 

42



--------------------------------------------------------------------------------

(g) Transfers in Violation. No Transfer of Membership Interests, or any part
thereof, that is in violation of this Article 12, shall be valid or effective
against, or shall bind, the Company, and neither the Company nor the Members
shall recognize the same for the purpose of making allocations, distributions or
other payments pursuant to this Agreement with respect to such Membership
Interests or part thereof. Neither the Company nor the non-transferring Members
shall incur any liability as a result of refusing to make any such distributions
to the Transferee of any such invalid Transfer, or any other Person, and no such
purported Transferee shall have any right to receive allocations or payments of
any Profits or Losses or distributions. In addition, notwithstanding any other
provision of this Agreement to the contrary, (i) any Transfer, as a whole or in
part, of Membership Interests shall be prohibited if, in the reasonable opinion
of the Board such Transfer poses a material risk that the Company would be
treated as a “publicly traded partnership” within the meaning of Code § 7704 and
the Treasury Regulations promulgated thereunder; and (ii) a Member may not
Transfer all or any part of such Person’s Membership Interests in the Company if
such Transfer would jeopardize the status of the Company as a partnership for
federal income tax purposes or would violate any provision of Federal or state
securities or blue sky laws or breach the conditions to any exemption from
registration of the Membership Interests under any such laws or breach any
undertaking or agreement of a Member entered into pursuant to such laws or in
connection with obtaining an exemption thereunder.

Section 12.2 Rights of First Refusal.

(a) Right of First Refusal. In the event that, after the tenth
(10th) anniversary of the date of this Agreement, any Carrier Holder (“Carrier
Offeror”) or any Watsco Holder (“Watsco Offeror” and, together with Carrier
Offeror, “Offeror”) desires to Transfer any or all of its Membership Interests
in a transaction (other than a Transfer permitted by Section 12.1(a)), the
Offeror shall deliver to the Company, in any case, and the Watsco Deciding
Member, in the case of a Carrier Offeror, or the Company and the Carrier
Deciding Member, in the case of a Watsco Offeror (the Watsco Deciding Member or
the Carrier Deciding Member, as applicable, together with the Company, the
“Offerees”), a written notice of the proposed transaction (hereinafter referred
to as a “First Refusal Notice”) to Transfer the Membership Interests which shall
set forth the name and address of the proposed purchaser and the material terms
and conditions of the proposed transactions, including, without limitation, the
purchase price and the number of Membership Interests proposed to be
transferred. The First Refusal Notice shall be accompanied by a written offer
(hereinafter referred to as the “Offer”), irrevocable for ten (10) Business Days
from its receipt by the Offerees to sell to the Offerees all but not less than
all of the Membership Interests covered by the First Refusal Notice, for a price
determined in accordance with Section 12.2(c), and on the same terms and
conditions as are contained in the First Refusal Notice. The Offer shall further
state that (i) the Company, subject to Section 6.3, may acquire, in accordance
with the provisions of this Agreement, any of the Membership Interests subject
to the Offer for the price and upon the other terms and conditions set forth
therein, and (ii) if all such Membership Interests are not purchased by

 

43



--------------------------------------------------------------------------------

the Company, the other Offeree may purchase all but not less than all of the
Membership Interests subject to the Offer not purchased by the Company for the
price and upon the other terms and conditions set forth in the Offer. An Offeree
may accept the Offer by delivering a written notice (an “Offeree Notice”) to the
Offeror and the other Offeree within such ten (10) Business Days. If an Offeree
fails to timely deliver an Offeree Notice to the Offeror, it shall be deemed to
have waived any right to participate in the Offer. If the Offeree (other than
the Company), and/or the Company, as applicable, accepts the Offer, such
Offeree, and/or the Company, as applicable, shall purchase and pay for all of
such Membership Interests in accordance with the terms of the Offer.
Notwithstanding the foregoing, the Offer may not be accepted by any of the
Offerees unless, following such acceptances, all of the Membership Interests
covered by the First Refusal Notice are accepted by the Offerees.

(b) Right of First Refusal Procedure. If the Offer is not accepted by the
Offerees, or payment for all of the Membership Interests offered by an Offeror
is not made in accordance with Sections 12.2(c) and (d), the Offeror may sell
the Membership Interests that were the subject of the First Refusal Notice to
the third party purchaser on terms and conditions which are no less favorable to
the Offeror in the aggregate than the terms and conditions set forth in the
First Refusal Notice, during the ninety (90) day period immediately following
expiration of the Offer pursuant to a binding agreement entered into during such
ninety (90) day period which contains an agreement to be bound by the terms of
this Agreement. If the Membership Interests are not purchased pursuant to an
Offer or by the third party purchaser, such Membership Interests may not be sold
or otherwise disposed of without again offering them to the Offerees in
accordance with this Agreement.

(c) Purchase Price. The purchase price to the Offerees for Membership Interests
offered pursuant to an Offer shall be, on a per Membership Interest basis, an
amount equal to one hundred percent (100%) of the cash per Membership Interest
purchase price and one hundred percent (100%) of the fair market value of any
non-cash per Membership Interest consideration identified in the First Refusal
Notice with the fair market value of such non-cash consideration as determined
within twenty (20) days after the last date on which the Offer must be accepted
by a mutually agreed nationally recognized investment banking firm or other
valuation expert. If the Offeror and Offerees are unable to agree upon an
investment banking firm or other valuation expert within two (2) days after the
last date on which the Offer must be accepted, either the Offeror or the
Offerees may request the American Arbitration Association to appoint a
nationally recognized investment banking firm or other valuation expert to
perform the services required under this Section 12.2(c).

(d) Terms of Payment. Subject to Section 12.2(c), if the Offerees have the right
to purchase Membership Interests pursuant to the terms of this Section 12.2, the
Offerees will purchase such Membership Interests on the same terms as is
specified in the First Refusal Notice.

 

44



--------------------------------------------------------------------------------

(e) Closing. The closing of the purchase of Membership Interests subscribed
pursuant to this Section 12.2 shall be determined by written notice by the
Offerees purchasing Membership Interests to the Offeror, which shall specify a
closing date, which date shall not be later than thirty (30) days after the last
date on which the Offer must be accepted. At such closing, the Offeror shall
deliver documentation reasonably satisfactory to the Offerees, effecting
Transfer of such Membership Interests. The Offerees shall deliver at the closing
payment of the purchase price determined pursuant to Section 12.2(c).

(f) No Waiver of Subsequent Rights. The exercise or non-exercise of the rights
of an Offeree under this Section 12.2 shall not affect its rights under this
Section 12.2 with respect to any future Transfers of Membership Interests that
meet the conditions specified in this Section 12.2.

Section 12.3 Tag-Along Rights.

Subject to the terms of the other Sections of this Article 12, including,
without limitation, Section 12.2, unless Watsco Holders have, in the aggregate,
Transferred (excluding for these purposes Transfers pursuant to Section 12.1(b),
but giving effect to proposed Transfers which are the subject of this
Section 12.3) Membership Interests representing a Percentage Interest of not
more than five percent (5%) during the three-year period preceding the
applicable date of determination, in the event any Watsco Holder (the “Tag
Seller”) proposes to Transfer (any such Transfer, a “Tag Sale”) any Membership
Interests held by the Tag Seller to a third party (which, for purposes hereof,
shall not include any Permitted Transferee of the Tag Seller) in a single
transaction or in a series of related transactions, then the Watsco Deciding
Member shall provide written notice to the Carrier Deciding Member (the “Tag
Notice”). The Tag Notice shall specify the identity of the prospective purchaser
and the terms and conditions of such proposed Transfer, including, without
limitation, the number of Membership Interests proposed to be transferred and
the amount and type of consideration to be paid in respect thereof. Subject to
the terms and conditions of this Section 12.3, the Carrier Deciding Member shall
have the right to participate in such Tag Sale for the same consideration and on
the same terms and conditions set forth in the Tag Notice and to Transfer a
number of its Membership Interests equal to the number of Membership Interests
proposed to be sold by the Tag Seller multiplied by a fraction, the numerator of
which is the Percentage Interest of the Carrier Holders, in the aggregate, and
the denominator of which is the aggregate Percentage Interest of the Carrier
Holders and the Watsco Holders, and the number of Membership Interests to be
sold by the Tag Seller pursuant to the Tag Sale shall be reduced accordingly.
This right of co-sale shall be on the following terms and conditions:

(a) Option to Participate. The Carrier Deciding Member may elect to participate
in the contemplated Tag Sale by delivering a written notice (an “Election
Notice”) to the Watsco Deciding Member within twenty (20) Business Days after
receipt of a Tag

 

45



--------------------------------------------------------------------------------

Notice relating to such sale and the Carrier Deciding Member may elect to sell
in the contemplated Tag Sale up to that number of Membership Interests owned by
the Carrier Holders as is set forth in this Section 12.3 above. If the Carrier
Deciding Member fails to deliver in a timely manner an Election Notice to the
Watsco Deciding Member, it shall be deemed to have waived any right to
participate in the Tag Sale. To the extent that the Carrier Deciding Member
exercises such right of participation in accordance with the terms and
conditions hereof, the number of Membership Interests which the Tag Seller may
sell shall be correspondingly. Promptly following expiration of the offering
period for the Tag Notice, the Watsco Deciding Member will notify the Carrier
Deciding Member whether the Membership Interests offered by the Tag Seller in
the Tag Notice will be purchased and shall confirm the final terms of the Tag
Sale to the third party purchaser.

(b) Transfer Restrictions Binding on Third Party Purchaser. If any Membership
Interests are sold pursuant to this Section 12.3 to any third party purchaser
who is not a party to this Agreement, such purchaser shall agree to be bound by
the terms, conditions and obligations of this Agreement in the same manner as
the Transferor of such Membership Interests as a precondition to the purchase of
such Membership Interests and such Membership Interests shall continue to be
subject to the provisions set forth in this Agreement.

(c) No Waiver of Subsequent Rights. The exercise or non-exercise of the rights
of the Carrier Deciding Member under this Section 12.3 shall not affect its
rights to participate in subsequent sales by Watsco Holders that meet the
conditions specified in this Section 12.3.

ARTICLE 13

ISSUANCE OF ADDITIONAL INTERESTS; ADMISSION OF NEW MEMBERS

Section 13.1 Issuance of Additional Membership Interests.

(a) In order to raise additional capital or to acquire assets or for any other
Company purposes, subject to Section 3.1, if the Board Determines to raise
additional capital, the Board is authorized to cause the Company to issue
additional Membership Interests at any time or from time to time to any Person,
provided it first obtains the approval of the Requisite Members as provided in
Section 6.3(a). Purchasers of Membership Interests directly from the Company
shall be admitted to the Company as new Members at such time as all conditions
to their admission have been satisfied, as Determined in good faith by the
Board.

(b) Subject to the approval of the Requisite Members, the Board shall have the
right to amend, or cause the officers to amend, any provision of this Agreement
and to execute, swear to, acknowledge, deliver, file, publish and record such
documents as necessary and appropriate in connection therewith in order to
reflect the authorization and issuance of each such class or series of
Membership Interests. The Board, and the officers as authorized by the Board, is
hereby authorized to do all things it deems to be

 

46



--------------------------------------------------------------------------------

appropriate or necessary to effectuate issuance of Membership Interests as
provided in this Section 13.1, including, without limitation, compliance with
the Act and any other statute, rule, regulation or guideline of any federal,
state or other governmental agency.

ARTICLE 14

INDEMNIFICATION

Section 14.1 Liability for Certain Acts.

Subject to applicable law, no Members and officers, employees or agents
appointed pursuant to this Agreement (each in their capacity as such an
“Exculpated Person”) shall be liable, in damages or otherwise, to the Company,
the Members or their Affiliates, or any other Exculpated Person for any act or
omission performed or omitted by them in good faith (including, without
limitation, any act or omission performed or omitted by any of them in reliance
upon and in accordance with the opinion or advice of experts, including, without
limitation, of legal counsel as to matters of law, of accountants as to matters
of accounting, or of investment bankers or appraisers as to matters of
valuation). A Director’s liability for breach of fiduciary duty to the Company,
any other Member, any other Person that is a party to this Agreement and any
Person otherwise bound by this Agreement is hereby eliminated to the full extent
permitted by the Act.

Section 14.2 Indemnification.

(a) The Company shall indemnify to the fullest extent permitted by law any
Person who was or is a party or is threatened to be made a party to any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative (other than an action by or in the
right of the Company), or any appeal thereof by reason of the fact that such
Person is or was a Member, Director, an officer, employee or agent of the Board
or the Company, or is or was serving at the request of the Company as a
director, officer, employee or agent of another Person (any such Person in their
capacity as such, a “Covered Person”), against any losses or damages,
(including, without limitation, reasonable attorneys’ fees and any amount
expended in settlement of any claim or loss or damage), actually incurred by
such Person in connection with investigating, preparing or defending any such
action, suit or proceeding except that no Covered Person shall be entitled to be
indemnified in respect of such losses and damages incurred by such Covered
Person (i) by reason of willful misconduct, fraud or bad faith, (ii) resulting
from any breach of this Agreement, or (iii) where, with respect to any criminal
action or proceeding, such Covered Person had reasonable cause to believe such
Person’s conduct was unlawful.

(b) The Company shall indemnify to the fullest extent permitted by law any
Covered Person who was or is a party or is threatened to be made a party to any
threatened, pending or completed action, suit or proceeding by or in the right
of the Company

 

47



--------------------------------------------------------------------------------

to procure a judgment in its favor by reason of the fact that such Covered
Person is or was a Director, an officer, employee or agent of the Board or the
Company, or is or was serving at the request of the Company as a director,
officer, employee or agent of another Person against any losses or damages,
(including, without limitation, reasonable attorneys’ fees and any amount
expended in settlement of any claim or loss or damage), actually incurred by
such Covered Person in connection with investigating, preparing or defending any
such action, suit or proceeding except that no Covered Person shall be entitled
to be indemnified in respect of such losses and damages incurred if such Covered
Person did acted bad faith or fraudulently; provided that no indemnification
shall be made in respect of any claim, issue or matter as to which such Covered
Person shall have been determined upon final adjudication after all possible
appeals have been exhausted to be liable to the Company unless and only to the
extent that the court in which such action or suit was brought shall determine
upon application that, despite the adjudication of liability but in view of all
the circumstances of the case, such Covered Person is fairly and reasonably
entitled to indemnity for such expenses which a court shall deem proper.

(c) Expenses (including, without limitation attorneys’ fees) reasonably incurred
by any Covered Person in defending any civil, criminal, administrative or
investigative action, suit or proceeding shall be paid by the Company in advance
of the final disposition of such action, suit or proceeding promptly upon
receipt of an undertaking by or on behalf of such or officer to repay such
amount if it shall be determined upon final adjudication after all possible
appeals have been exhausted that such Person is not entitled to be indemnified
by the Company authorized in this Section 14.2. In addition, any expenses
(including, without limitation, attorneys’ fees) reasonably incurred by any
Covered Person in enforcing their right to indemnification pursuant to this
Section 14.2 shall be paid or reimbursed by the Company promptly upon receipt by
it of an undertaking by such Covered Person to repay such expenses if it shall
ultimately be determined that such Covered Person is not entitled to
indemnification by the Company.

(d) The indemnification and advancement of expenses provided by, or granted
pursuant to, this Section 14.2 shall not be deemed exclusive of any other rights
to which those seeking indemnification or advancement of expenses may be
entitled under any law, agreement, or otherwise, both as to action in an
official capacity and as to action in another capacity while holding such
office.

(e) The Company may purchase and maintain insurance on behalf of any Covered
Person against any liability asserted against such Covered Person and incurred
by such Covered Person in any such capacity, or arising out of such Covered
Person’s status as such, whether or not the Company would have the power to
indemnify such Person against such liability under this Section 14.2.

(f) The indemnification and advancement of expenses provided by, or granted
pursuant to, this Section 14.2 shall, unless otherwise provided when authorized
or ratified, continue as to a Covered Person who has ceased to be a Member,
Director, officer, employee or agent and shall inure to the benefit of the
heirs, executors and administrators of such a Person.

 

48



--------------------------------------------------------------------------------

(g) The termination of any civil, criminal, administrative or investigative
action, suit or proceeding by judgment, order, settlement, conviction, or upon a
plea of nolo contendere or its equivalent, shall not of itself create a
presumption that the Covered Person was not entitled to indemnification pursuant
to this Section 14.2.

(h) Notwithstanding anything to the contrary in this Agreement, the provisions
of this Section 14.2 shall survive the termination of this Agreement or
dissolution of the Company.

(i) Nothing in this Section 14.2 is intended to relieve any Member or any other
Person from any liability or other obligation of such Person pursuant to the
Purchase and Contribution Agreement or any Ancillary Agreement, or to in any way
impair the enforceability of any provision of such agreements against any party
thereto.

(j) Any indemnity under this Section 14.2 shall be provided solely out of, and
only to the extent of, the Company’s assets, and no Member shall be required
directly to indemnify any Covered Person pursuant to this Section 14.2. None of
the provisions of this Article 14 shall be deemed to create any rights in favor
of any person other than Covered Persons and Exculpated Persons.

ARTICLE 15

MISCELLANEOUS

Section 15.1 Further Assurances.

Each Member agrees to execute, acknowledge, deliver, file, record and publish
such further certificates, amendments to certificates, instruments and documents
as may be reasonably requested by the Company, and do all such other acts and
things as may be required by law, or as may be required to carry out the intent
and purposes of this Agreement.

Section 15.2 Notices.

Any notice to be given hereunder shall be in writing and delivered personally or
mailed by registered or certified mail, postage prepaid and return receipt
requested, or by telecopier, as follows:

 

49



--------------------------------------------------------------------------------

IF TO WATSCO OR THE WATSCO DECIDING MEMBER:  

Watsco, Inc.

2665 South Bayshore Drive

Suite 901

Coconut Grove, FL 33133

Attn: Barry S. Logan,

Senior Vice President

Telecopy No. (305) 858-4492

 

With a copy to:

 

Akerman Senterfitt

One S.E. 3rd Avenue, 28th Floor

Miami, Florida 33131

Attn: Stephen K. Roddenberry

Telecopy No. (305) 374-5095

IF TO CARRIER OR THE CARRIER DECIDING MEMBER:  

Carrier Corporation

One Carrier Place

Farmington, CT 06034-4015

Attn: Donald K. Cawley, Esq.,

General Counsel

Telecopy No. (860) 674-3246

IF TO ANY OTHER MEMBER   To such addresses reflected in the books and records of
the Company.

Any Member may designate another addressee (and/or change its address) for
notices hereunder by a notice given pursuant to this Section 15.2. Notice given
by personal delivery or registered mail shall be effective upon actual receipt.
Notice given by telecopier shall be effective upon actual receipt if received
during the recipient’s normal business hours, or at the beginning of the
recipient’s next normal business day after receipt if not received during the
recipient’s normal business hours. All notices by telecopier shall be confirmed
by the sender thereof promptly after transmission in writing by registered mail
or personal delivery. Anything to the contrary contained herein notwithstanding,
notices to any party shall not be deemed effective with respect to such party
until such notice would, but for this sentence, be effective both as to such
party and as to all other Persons to whom copies are to be given as provided
above

Section 15.3 Dispute Resolution.

(a) Initial Dispute Resolution Procedures. Any dispute, claim or controversy (a
“Dispute”) arising out of or relating to this Agreement, including, without
limitation, any such Dispute between the Company, Carrier Holders and Watsco
Holders, shall be subject to the following dispute resolution procedure: first,
such Dispute shall be addressed to the President of the Company and the
President of the Carrier North America operating division (or equivalent level
manager) for discussion and attempted resolution;

 

50



--------------------------------------------------------------------------------

second, if any such Dispute cannot be resolved by such individuals within twenty
(20) business days from the date that the Dispute is submitted to such persons,
then such Dispute shall be immediately referred to the appropriate, respective
senior officer of each Member (or equivalent level person) for discussion and
attempted resolution; third, if any such Dispute cannot be resolved by such
officers within twenty (20) business days from the date that the Dispute is
submitted to such persons, then such Dispute shall be immediately referred to
the appropriate, respective Chief Executive Officers of each Member (or
equivalent level person) for discussion and attempted resolution; and fourth, if
any such Dispute cannot be resolved by such Chief Executive Officers within
twenty (20) business days from the date that the Dispute is submitted to such
persons, then such Dispute shall be immediately referred to non-binding
mediation as provided in Section 15.3(b) below.

(b) Mediation. Following the initial dispute resolution procedures set forth in
Section 15.3(a), the parties agree to submit any Dispute to mediation before a
neutral mediator in Wilmington, Delaware who will be requested to conduct
informal, nonbinding mediation of the Dispute. Each party will work with the
other to select an acceptable mediator and to work with the mediator to resolve
the Dispute. The mediation process shall continue until the case is resolved or
until either the mediator makes a finding that there is no possibility of
settlement through the mediation or one of the parties elects not to continue
the mediation (“Mediation Termination”).

(c) Litigation. In the event of a Mediation Termination, then such Dispute shall
be resolved through legal action or proceeding in state or federal courts
located in the State of Delaware. Each party hereto irrevocably submits to the
jurisdiction of the state and federal courts located in the State of Delaware,
in any action or proceeding arising out of or relating to this Agreement, and
each party hereby irrevocably agrees that all claims in respect of any such
action or proceeding must be brought and/or defended in such court; provided,
however, that matters which are under the exclusive jurisdiction of the Federal
courts shall be brought in the Federal District Court for the District of
Delaware and any court of appeal therefrom; and each party hereby waives any
obligation or requirement to post any bond on appeal. Each party agrees that
service of process on such party as provided in Section 15.2 shall be deemed
effective service of process on such party. Service made pursuant to the
foregoing sentence shall have the same legal force and effect as if served upon
such party personally within the State of Delaware, and each party irrevocably
waives, to the fullest extent each may effectively do so, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court. EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, TRIAL BY JURY IN ANY SUIT,
ACTION OR PROCEEDING ARISING HEREUNDER.

 

51



--------------------------------------------------------------------------------

(d) Governing Law. The provisions of this Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware (excluding any
conflict of law rule or principle that would refer to the laws of another
jurisdiction).

Section 15.4 Headings.

All titles or captions contained in this Agreement are for convenience of
reference only and shall not affect in any way the meaning or interpretation of
this Agreement.

Section 15.5 No Third Party Beneficiaries.

This Agreement shall be binding upon and inure solely to the benefit of the
parties hereto and their permitted assigns, and nothing herein, express or
implied, is intended to or shall confer upon any other Person any legal or
equitable rights benefit or remedy of any nature whatsoever.

Section 15.6 Extension Not a Waiver.

No delay or omission in the exercise of any power, remedy or right herein
provided or otherwise available to a party or the Company shall impair or affect
the right of such party or the Company thereafter to exercise the same. Any
extension of time or other indulgence granted to a party hereunder shall not
otherwise alter or affect any power, remedy or right of any other party or of
the Company, or the obligations of the party to whom such extension or
indulgence is granted. The single or partial exercise of any power, remedy or
right herein provided or otherwise available to a party or the Company shall not
preclude any other or further exercise of any power, remedy, or right.

Section 15.7 Severability.

If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any law or public policy, all other terms and
provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to any party. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby are consummated as originally contemplated to the greatest extent
possible.

 

52



--------------------------------------------------------------------------------

Section 15.8 Assignment.

Neither this Agreement nor any rights hereunder may be assigned by operation of
law or otherwise without the express written Consent of all the Members, except
as permitted pursuant to Article 12.

Section 15.9 Entire Agreement.

This Agreement (including the Schedules hereto) constitutes the entire agreement
of the parties hereto with respect to the subject matter hereof and all prior
oral or written agreements relative hereto which are not contained herein are
terminated.

Section 15.10 Amendment.

(a) Except as contemplated by Article 13 and as otherwise provided in this
Section 15.10, this Agreement may be amended only by the written approval of all
of the Members.

(b) This Agreement may be amended from time to time by the Board to amend any of
the schedules to this Agreement to provide any necessary information regarding
any Member.

(c) Amendments, variations, modifications or changes herein may be made
effective and binding upon the parties by, and only by, the setting forth of
same in a document duly executed in accordance with the foregoing, and any
alleged amendment, variation, modification or change herein which is not so
documented shall not be effective as to any party.

Section 15.11 Counterparts.

This Agreement may be executed in one or more counterparts (including by
facsimile transmission), and by the different parties hereto in separate
counterparts, each of which when executed shall be deemed to be an original but
all of which when taken together shall constitute one and the same agreement.

Section 15.12 Successors and Assigns.

This Agreement shall be binding upon and inure to the benefit of the Members and
their respective successors and permitted assigns.

Section 15.13 Advice and Construction.

Each Member has been advised, or has had the opportunity to be advised, by
respective counsel as to its respective rights and obligations under this
Agreement and clearly understands and agrees with all terms and conditions of
this Agreement as set forth herein; and the principle of construction against
draftsmen shall have no application in the interpretation of this Agreement.

 

53



--------------------------------------------------------------------------------

Section 15.14 Specific Performance.

The parties hereto agree that irreparable damage would occur if any of the
provisions of this Agreement were not performed in accordance with its specific
terms or were otherwise breached. It is accordingly agreed that the parties
shall be entitled to an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions hereof in
addition to any other remedy to which they are entitled at law or in equity.

Section 15.15 General Statutory Override.

To the extent permitted by law, the provisions of this Agreement shall govern
over all provisions of the Act which would apply but for (and inconsistently
with) the Agreement. For each question (a) with respect to which the Act
provides a rule (a “Default Rule”) but permits a limited liability company’s
operating agreement to provide a different rule and (b) which is addressed by
this Agreement, the Default Rule shall not apply to the Company.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK; SIGNATURE PAGES FOLLOW]

 

54



--------------------------------------------------------------------------------

THE COMPANY: CARRIER ENTERPRISE, LLC By:  

/s/ Barry S. Logan

Name:   Barry S. Logan Title:   Vice President MEMBERS: WATSCO, INC. By:  

/s/ Barry S. Logan

Name:   Barry S. Logan Title:   Senior Vice President COMFORT PRODUCTS
DISTRIBUTING LLC By:  

/s/ Barry S. Logan

Name:   Barry S. Logan Title:   Vice President and Secretary CARRIER CORPORATION
By:  

/s/ Brian E. Kelleher

Name:   Brian E. Kelleher Title:   Vice President, Legal Affairs, Business
Development CARLYLE SCROLL HOLDINGS INC. By:  

/s/ Brian E. Kelleher

Name:   Brian E. Kelleher Title:   Authorized Signatory

[Signature Page to Operating Agreement of Carrier Enterprise, LLC (Amended and
Restated), dated as of July 1, 2009]

 

55